Exhibit 1 Oi S.A. and Subsidiaries Consolidated Balance Sheets as at March 31, 2016 and December 31, 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Assets Notes 03/31/2016 12/31/2015 Current assets Cash and cash equivalents 8 8,288,499 14,898,063 Cash investments 8 108,551 1,801,720 Derivative financial instruments 18 341,555 606,387 Accounts receivable 9 8,553,732 8,379,719 Inventories 362,854 351,993 Current recoverable taxes 10 306,919 915,573 Other taxes 11 978,362 922,986 Judicial deposits 12 1,174,811 1,258,227 Pension plan assets 23 5,530 753 Prepaid expenses 882,119 293,036 Held-for-sale assets 26 7,220,288 7,686,298 Other assets 979,081 952,254 Total current assets 29.202,301 38,067,009 Non-current assets Cash investments 8 129,639 125,966 Derivative financial instruments 18 5,499,987 6,780,316 Deferred recoverable taxes 10 9,296,296 8,883,002 Other taxes 11 649,018 659,899 Judicial deposits 12 13,484,047 13,119,130 Pension plan assets 23 126,894 129,128 Prepaid expenses 59,137 71,194 Other assets 224,571 225,310 Investments 13 153,729 154,890 Property, plant and equipment 14 25,494,714 25,497,191 Intangible assets 15 3,185,367 3,301,771 Total non-current assets Total assets Current liabilities Payroll, related taxes and benefits 645,112 660,415 Trade payables 16 5,201,887 5,004,833 Borrowings and financing 17 8,072,438 11,809,598 Derivative financial instruments 18 2,650,958 1,988,948 Current taxes payable 10 188,188 339,624 Other taxes 11 1,515,529 1,553,651 Dividends and interest on capital 57,405 96,433 Licenses and concessions payable 19 975,448 911,930 Tax refinancing program 20 90,186 78,432 Provisions 21 972,621 1,020,994 Provisions for pension funds 23 164,654 144,589 Liabilities associated to held-for-sale assets 26 596,648 745,000 Other payables 708,790 1,219,624 Total current liabilities Non-current liabilities Borrowings and financing 17 43,566,394 48,047,819 Derivative financial instruments 18 922,356 521,395 Other taxes 11 956,789 924,337 Licenses and concessions payable 19 7,005 6,607 Tax refinancing program 20 683,907 716,656 Provisions 21 3,543,496 3,413,972 Provisions for pension funds 23 399,514 399,431 Other payables 2,935,252 3,004,307 Total non-current liabilities Equity attributable to controlling shareholders 22 Capital 21,438,374 21,438,374 Share issue costs (377,429) (377,429) Capital reserves 7,016,003 7,016,003 Treasury shares (5,531,092) (5,531,092) Other comprehensive income 308,819 338,226 Changes in equity interest percentage 3,916 3,916 Accumulated losses (11,340,940) (9,672,334) Equity attributable to noncontrolling shareholders 26 1,133,472 1,190,547 Total equity Total liabilities and equity The accompanying notes are an integral part of these financial statements. 1 Oi S.A. and Subsidiaries Consolidated Statements of Operations for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Notes 03/31/2016 03/31/2015 Continued operations Net operating revenue 4 and 5 6,755,111 7,039,935 Cost of sales and/or services 5 (4,128,740) (3,794,762) Gross profit 2,626,371 3,245,173 Operating income (expenses) Share of profit of investees 5 and 13 (347) 432 Selling expenses 5 (1,058,009) (1,147,766) General and administrative expenses 5 (923,665) (949,395) Other operating income 5 370,412 184,778 Other operating expenses 5 (622,243) (540,351) (2,233,852) (2,452,302) Profit before financial income (expenses) and taxes 392,519 792,871 Financial income 5 and 6 278,088 306,921 Financial expenses 5 and 6 (2,180,890) (1,576,008) Financial income (expenses) 5 and 6 (1,902,802) (1,269,087) Pre-tax loss (1,510,283) (476,216) Income tax and social contribution Current 7 (156,479) (271,043) Deferred 7 22,610 333,163 Loss from continuing operations (1,644,152) (414,096) Discontinued operations Loss from discontinued operations, net (net of taxes) (32,445) Loss for the period (1,644,152) (446,541) Loss attributable to Company owners (1,668,606) (401,317) Profit (loss) attributable to non-controlling interests 24,454 (45,224) Basic and diluted loss per share: 22(h) Common shares – basic and diluted (R$) (2.47) (0.48) Preferred shares – basic and diluted (R$) (2.47) (0.48) Basic and diluted earnings (loss) per share - discontinued operations: 22(h) Common shares – basic and diluted (R$) (2.47) (0.44) Preferred shares – basic and diluted (R$) (2.47) (0.44) The accompanying notes are an integral part of these financial statements. 2 Oi S.A. and Subsidiaries Consolidated Comprehensive Income (Loss) for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 03/31/2016 03/31/2015 Continued operations Loss for the period Hedge accounting gains 390,300 11,867 Actuarial gain 17,764 Exchange gains on investment abroad (287,005) 495,120 Other comprehensive income (960) Comprehensive income before taxes – continuing operations Effect of taxes on other comprehensive income: Hedge accounting (132,702) (8,857) Actuarial loss (6,040) Comprehensive income – continuing operations Discontinued operations Comprehensive income of discontinued operations 245,692 Total comprehensive income for the period Comprehensive income attributable to owners of the Company (1,698,013) 353,269 Comprehensive income attributable to non-controlling interests 24,454 (45,224) The accompanying notes are an integral part of these financial statements. 3 Oi S.A. and Subsidiaries Consolidated Statements of Changes in Equity for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Paid-in capital Capital reserves, stock options granted and treasury shares Profit reserves Retained earnings or accumulated losses Other comprehensive income Equity Non-controlling interests Consolidated equity Balance at December 31, 2015 Loss for the period (1,668,606) (1,668,606) 24,454 (1,644,152) Hedge accounting gain 236,808 236,808 236,808 Subsidiaries' hedge accounting gain 20,790 20,790 20,790 Exchange losses on investment abroad (233,460) (233,460) (81,529) (314,989) Exchange losses on subsidiaries' investment abroad (53,545) (53,545) (53,545) Balance at March 31, 2016 Paid-in capital Capital reserves, stock options granted and treasury shares Profit reserves Retained earnings or accumulated losses Other comprehensive income Equity Non-controlling interests Consolidated equity Balance at December 31, 2014 Capital increases 154 1,933,200 (1,933,354) Share issue costs Exchange of treasury shares (3,163,540) 3,163,540 Dividends Capital increase with reinvestment tax incentives Acquisition of interests - PT Portugal Loss for the period (401,317) (401,317) (45,224) (446,541) Hedge accounting losses 17,192 17,192 17,192 Subsidiaries' hedge accounting gain (14,182) (14,182) (14,182) Actuarial gain 11,724 11,724 11,724 Subsidiaries' actuarial gains 8,202 8,202 8,202 Exchange gains on investment abroad 460,214 460,214 38,942 499,156 Exchange gains on subsidiaries' investment abroad 130,325 130,325 130,325 Obligations in equity instruments (268,921) (268,921) (268,921) Other comprehensive income 141,111 141,111 141,111 Balance at March 31, 2015 The accompanying notes are an integral part of these financial statements. 4 Oi S.A. and Subsidiaries Consolidated Statements of Cash Flows for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 03/31/2016 03/31/2015 Operating activities - continuing operations Loss before income tax and social contribution (1,510,283) (476,216) Non-cash items Charges, interest income, and inflation adjustment (1,710,597) 3,716,355 Financial instrument transactions 3,183,191 (2,563,395) Depreciation and amortization 1,373,180 1,218,388 Losses on receivables 127,574 169,276 Provisions 204,955 223,144 Provision for pension plans 2,665 2,271 Equity in investees 347 (432) Loss on write-off of permanent assets 5,077 1,298 Concession Agreement Extension Fee - ANATEL 23,678 28,596 Employee and management profit sharing 356 3,350 Inflation adjustment to provisions 136,690 52,576 Inflation adjustment to tax refinancing program 3,630 23,780 Other (36,394) (57,731) 1,804,069 2,341,260 Changes in assets and liabilities Accounts receivable (300,815) (794,650) Inventories (11,052) 23,249 Taxes (222,416) (345,477) Held-for-trading cash investments (648,181) (661,484) Redemption of held-for-trading cash investments 2,356,421 687,891 Trade payables (34,067) (2,258) Payroll, related taxes and benefits (15,659) (81,104) Provisions (204,296) (190,324) Changes in assets and liabilities held for sale (96,317) Other assets and liabilities (1,108,091) (468,936) (284,473) (1,833,093) Financial charges paid (812,278) (701,338) Income tax and social contribution paid - Company (39,310) (3,320) Income tax and social contribution paid - third parties (70,614) (65,097) (922,202) (769,755) Cash flows from operating activities - continuing operations 597,394 (261,588) Cash flows from operating activities - discontinued operations 485,342 Net cash generated by operating activities 597,394 223,754 The accompanying notes are an integral part of these financial statements. 5 Oi S.A. and Subsidiaries Consolidated Statements of Cash Flows for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (continued) 03/31/2016 03/31/2015 Investing activities - continuing operations Purchases of tangibles and intangibles (977,225) (970,017) Proceeds from the sale of investments, tangibles and intangibles 203 3,698 Judicial deposits (374,015) (466,813) Redemption of judicial deposits 107,532 154,288 Changes in cash and cash equivalents for the period 201,591 Increase/(decrease) in permanent investments (5) Cash flows from investing activities - continuing operations (1,243,505) (1,077,258) Cash flows from investing activities - discontinued operations (194,739) Net cash used in investing activities (1,243,505) (1,271,997) Financing activities - continuing operations Borrowings net of costs 531,343 Repayment of principal of borrowings, financing, and derivatives (5,749,283) (397,853) (Payments to) proceeds from derivative financial instrument transactions (184,759) 839,773 Tax refinancing program (24,625) (22,978) Payment of dividends and interest on capital (2,013) (1,206) Cash flows from financing activities - continuing operations (5,960,680) 949,079 Cash flows from financing activities - discontinued operations (492,194) Net cash used in financing activities (5,960,680) 456,885 Foreign exchange differences on cash equivalents (2,773) (36,009) Cash flows for the period (6,609,564) (627,367) Cash and cash equivalents Closing balance 8,288,499 1,821,839 Opening balance 14,898,063 2,449,206 Changes in the period (6,609,564) (627,367) Additional disclosures relating to the statement of cash flows Non-cash transactions 03/31/2016 03/31/2015 Variance between economic and financial investment (PP&E and intangible assets) 236,834 51,646 Offset of judicial deposits against provisions 56,199 82,082 The accompanying notes are an integral part of these financial statements. 6 Oi S.A. and Subsidiaries Consolidated Statements of Value Added for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 03/31/2016 03/31/2015 Revenue Sales of goods and services 11,636,652 11,159,426 Voluntary discounts and returns (2,886,750) (2,008,182) Allowance for doubtful accounts (127,574) (169,276) Other income 356,316 177,977 8,978,644 9,159,945 Inputs purchased from third parties Interconnection costs (357,631) (505,803) Supplies and power (331,000) (311,204) Cost of sales (83,694) (171,044) Third-party services (2,130,835) (2,117,094) Other (219,461) (216,181) (3,122,621) (3,321,326) Gross value added 5,856,023 5,838,619 Retentions Depreciation and amortization (1,373,180) (1,218,388) Provisions (includes inflation adjustment) (341,645) (275,720) Loss for the period of discontinued operations Other expenses (162,315) (72,280) (1,877,140) (1,598,833) Wealth created by the Company 3,978,883 4,239,786 Value added received as transfer Equity in investees (347) 432 Financial income 278,088 306,921 277,741 307,353 Wealth for distribution 4,256,624 4,547,139 Wealth distributed Personnel Salaries and wages (424,399) (394,411) Benefits (122,990) (110,651) Severance Pay Fund (FGTS) (40,499) (31,295) Other (17,979) (14,684) (605,867) (551,041) Taxes and fees Federal (443,785) (340,564) State (1,594,497) (1,645,549) Municipal (40,677) (38,557) (2,078,959) (2,024,670) The accompanying notes are an integral part of these financial statements. 7 Oi S.A. and Subsidiaries Consolidated Statements of Value Added for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (continued) 03/31/2016 03/31/2015 Lenders and lessors Interest and other financial charges (2,119,136) (1,531,534) Rents, leases and insurance (1,096,814) (886,435) (3,215,950) (2,417,969) Shareholders Non-controlling interests (24,454) 45,224 Retained losses 1,668,606 401,317 1,644,152 446,541 Wealth distributed (4,256,624) (4,547,139) The accompanying notes are an integral part of these financial statements. 8 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 1. GENERAL INFORMATION Oi S.A. (“Company” or “Oi”), is a Switched Fixed-line Telephony Services (“STFC”) concessionaire, operating since July 1998 in Region II of the General Concession Plan (“PGO”), which covers the Brazilian states of Acre, Rondônia, Mato Grosso, Mato Grosso do Sul, Tocantins, Goiás, Paraná, Santa Catarina and Rio Grande do Sul, and the Federal District, in the provision of STFC as a local and intraregional long-distance carrier. Since January 2004, the Company also provides domestic and international long-distance services in all Regions and local services outside Region II started to be provided in January 2005. These services are provided under concessions granted by Agência Nacional de Telecomunicações - ANATEL (National Telecommunications Agency), the regulator of the Brazilian telecommunications industry. The Company is headquartered in Brazil, in the city of Rio de Janeiro, at Rua do Lavradio, 71 – 2º andar. The Company also holds: (i) through its wholly-owned subsidiary Telemar Norte Leste S.A. (“TMAR”) a concession to provide fixed telephone services in Region I and nationwide International Long-distance services; and (ii) through its indirect subsidiary Oi Móvel S.A. (“Oi Móvel”) a license to provide mobile telephony services in Region I, II and III. The local and nationwide STFC long-distance concession agreements entered into by the Company and its subsidiary TMAR with the ANATEL are effective until December 31, 2025. These concession agreements provide for reviews on a five-year basis and in general have a higher degree of intervention in the management of the business than the licenses to provide private services, and also include several consumer protection provisions, as perceived by the regulator. On December 30, 2015, the ANATEL announced that the review to be implemented by the end of 2015 had been postponed to April 30, 2016. Subsequently, On April 29, 2016, the ANATEL decided, under a Resolution Circular Letter, postpone again the execution of the new agreements, this time to December 31, 2016. In April 2014, as part of the business combination and the union of the share bases of the Company and Pharol SGPS S.A. (new name of Portugal Telecom, SGPS, S.A., “Pharol”), a capital increase of the Company was approved, which was partially paid-in through the assignment, by Pharol, of all the shares issued by PT Portugal SGPS, S.A. (“PT Portugal”). The sale of all the shares of PT Portugal to Altice Portugal S.A. (“Altice”), involving basically the operations of PT Portugal in Portugal and in Hungary, was completed on June 2, 2015. After this sale, the Company retained its stakes in the following former PT Group subsidiaries: (i) 100% of the shares of PT Participações SGPS, S.A. (“PT Participações”), holder of the operations in Africa, through Africatel Holdings BV (“Africatel”), and Timor, through Timor Telecom, S.A. (“Timor Telecom”); (ii) 100% of the shares of Portugal Telecom International Finance B.V. (“PTIF”), CVTEL B.V. (“CVTEL”), and Carrigans Finance S.à.r.l. (“Carrigans”). In Africa, the Company provides fixed and mobile telecommunications services indirectly through Africatel Holding BV (“Africatel”). The Company provides services in Namibia, Mozambique, and 9 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) São Tomé, among other countries, notably through its subsidiaries Mobile Telecommunications Limited (“MTC”), Listas Telefónicas de Moçambique (“LTM”), and CST – Companhia Santomense de Telecomunicações, SARL (“CST”). Additionally, Africatel holds an indirect 25% stake in Unitel S.A. (“Unitel”) and a 40% stake in Cabo Verde Telecom, S.A. (“CVT”), which provide telecommunications services in Angola and Cape Verde. In Asia, the Company provides fixed and mobile telecommunications services basically through its subsidiary Timor Telecom. The Company is registered with the Brazilian Securities and Exchange Commission (“CVM”) and the U.S. Securities and Exchange Commission (“SEC”). Its shares are traded on the São Paulo Mercantile and Stock Exchange (“BM&FBOVESPA”) and its American Depositary Receipts (“ADRs”) are traded on the New York Stock Exchange (“NYSE”). The Board of Directors authorized the completion of these quarterly information at the meeting held on May 10, 2016, after being reviewed at the Board of Directors’ meeting held on May 10, 2016. Union of the shares bases of Oi and Pharol On March 31, 2015, due to in the context of the union transaction of the share bases of Oi, TmarPart, and Pharol, announced on October 2, 2013 and described in the Material Fact Notices issued on February 20, 2014 and September 8, 2014 (“Transaction”), the Company disclosed a set of transactions and steps to anticipate the main purposes of the Transaction with the adoption, by Oi, of the best corporate governance practices required by BM&FBovespa’s Novo Mercado (special listing segment) and the dilution of the voting rights in Oi, but maintaining the final goal of, as soon as possible, implementing a transaction that results in the migration of the shares currently held by Oi’s shareholders and subsequently Pharol’s shareholders to Novo Mercado (“Alternative Structure”). The Alternative Structure consisted of the following stages: (i) streamlining the Company’s capital structure, including the merger of TmarPart by Oi (respectively, “Corporate Streamlining” and “Merger”); (ii) approval of the new Company Bylaws, reflecting the adoption by Oi of the high corporate governance standards; (iii) election of a new Oi Board of Directors, with term of office until the shareholders’ meeting that approves the financial statements for the year ending December 31, 2017; and (iv) the voluntary conversion of Company preferred shares for common shares, using an exchange ratio of 0.9211 Oi common shares per Oi one preferred share, already disclosed of the merger of Oi with and into TmarPart and used to price the Oi shares in the capital increase approved in April 2014 and paid-in in May of the same year (“Voluntary Exchange”). 10 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) On July 22, 2015, the signatories of Oi’s involved shareholders’ agreements signed the terminations of these shareholders’ agreements, which became effective on July 31, 2015, the publication of the first call notice of the Shareholders’ Meeting that will decide on the approval of the Merger and Corporate Streamlining. The terminations of the shareholders’ agreements results from the inexistence of a defined controlling shareholder in the Company. On July 30, 2015, ANATEL’s Steering Board granted the Prior Approval request, provided that the Company is compliant with all its tax obligations, to implement the Alternative Structure. On August 31, 2015, the Company’s tax good-standing was certified and the effectiveness condition was implemented, as provided for in the Prior Approval. Accordingly, on September 1, 2015, Oi conducted its Extraordinary Shareholders’ Meeting, which approved mainly: the Merger of TmarPart with and into Oi and the related valuation report prepared by a specialized firm; the approval of Oi’s new bylaws; the election of a new Oi Board of Directors, with term of office until the shareholders’ meeting that approves the financial statements for the year ending December 31, 2017. the proposal and start of the Voluntary Conversion period and the related terms and conditions. The approval of the Merger on September 1, 2015 confirmed the termination of TmarPart’s shareholders’ agreements. TmarPart's net assets at book value merged with and into the Company were R$122,412, without change in the number of shares issued or dilution of the shareholders’ interests. The merger also resulted in the transfer to the Company’s equity of the goodwill tax benefits totaling R$982,768 resulting from TmarPart’s and its controlling shareholders’ interest acquisitions. As a result of the merger, TmarPart’s shareholders received the same amount of Company shares as the shares held by TmarPart immediately before the merger, so that there was no dilution of the Company’s shareholders’ interests. With regard to the Voluntary Conversion, also approved at the Company’s Shareholders’ Meeting held on September 1, 2015, a 30-day period was initiated, until October 1, 2015, for the holders of preferred shares to declare their acceptance. After the end of the 30-day period, a total of 314,250,655 Oi preferred shares, or 66.84% of total preferred shares ex-treasury, were offered for conversion by their holders, and the minimum acceptance percentage by 2/3 of the holders of preferred shares ex-treasury to which the Voluntary Conversion was subject, was reached (Note 22). 11 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) On October 8, 2015, the Company’s Board of Directors ratified the voluntary conversion of preferred shares into Oi common shares, approved the effective conversion of the preferred shares tendered for conversion on BM&FBOVESPA and Banco do Brasil, and accepted the conversion requests filed by the holders of Preferred ADSs. The Company’s Board of Directors also approved the summon of the Extraordinary Shareholders’ Meeting to reflect the new share structure, as a result of the Voluntary Conversion, in the Company’s Bylaws. Said Shareholders’ Meeting was held on November 13, 2015. The auction to sell the shares resulting for the grouping of share fractions as a result of the Voluntary Conversion was held on December 10, 2015. As a result of the auction, 887 Company common shares, representing all the shares resulting from the reverse split of share fractions, were sold. The net proceeds of the sale of the shares, totaling R$1,985.60, were deposited on December 21, 2015 on behalf of the share fraction holders, proportionately to the number of shares held. Company’s capital increase through the payment by Pharol of all PT Portugal shares As disclosed in the Material Fact Notice issued by the Company on February 20, 2014 and pursuant to the Definitive Agreements executed on February 19, 2014, which described the steps necessary to implement the Transaction, the Company’s Board of Directors decided at the meetings held on April 28 and 30, 2014, to increase capital by R$13,217,865 through a primary public distribution of Company common and preferred shares, with the issue of 2,142,279,524 common shares for public subscription, including 396,589,982 common shares in the form of American Depositary Shares (“ADSs”), and 4,284,559,049 preferred shares, including 828,881,795 preferred shares in the form of ADSs. On May 5, 2014, Banco BTG Pactual S.A., as Public Offering Stabilizing Underwriter, exercised, under Article 24 of CVM Instruction 400, part of the distribution option for 120,265,046 Oi common shares and 240,530,092 Oi preferred shares (“Overallotment Shares”), amounting to R$742,035. As a result, on said date the Company capital increased to R$21,431,109. The shares were issued at the price of R$2.17 per common share and R$2.00 per preferred share. The common shares in the form of ADSs (“ADSs ON”, each representing one common share) were issued at the price of US$0.970 per ADS ON, and the preferred shares in the form of ADSs (“ADSs PN”, each representing one preferred share) were issued at the price of US$0.894 per ADS PN. Finally, the issued shares were paid in (i) by Pharol in assets, through the assignment to the Company of all PT Portugal SGPS, S.A. (“PT Portugal”) shares, which held all the (i.a) operating assets of Pharol, except its direct or indirect interests in the Company and in Contax Participações S.A., and (i.b) liabilities of Pharol at the assignment date, as determined in the Valuation Report prepared by Banco Santander (Brasil) S.A. ("PT Assets"), approved at the Company’s Shareholders’ Meeting held on March 27, 2014; and (ii) in cash, on the subscription date, in local legal tender. Accordingly, the Company’s capital increase totaled the gross amount of R$13.96 billion, including PT’s assets valued at R$5.71 billion. 12 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Optimization of the Company’s liquidity and debt profile The Company announced on March 9, 2016 that it had retained PJT Partners as financial advisor to assist Oi in assessing financial and strategic alternatives to optimize its liquidity and debt profile. Following this, on April 25, 2016, the Company announced that has entered into a customary non-disclosure agreement with an advisor to a diverse ad hoc group of holders of the bonds issued and certain of its affiliated companies, as an initial step toward discussions regarding the terms of a potential restructuring. Oi’s operating and business focus remains unchanged and Oi is still committed to continuing to make investments that ensure a continual improvement of its quality of service, which it believes will allow it to continue to bring technological advances to its customers all over Brazil. Oi also continues to undertake efforts for the operating upgrading and transformation of its business by focusing on austerity, infrastructure optimization, process revision, and sales actions. The Company’s financial statements for the period ended March 31, 2016 have been prepared assuming that the Company will continue as a going concern, based on its cash flow projections . The projections used depend on factors such as attainment of traffic volume targets, customer base, launching of bundled products attractive to customers, service sales prices, foreign exchange fluctuation, and the maintenance of current terms and conditions of loans and available credit facilities, and the success of the efforts to identify and implement financial and strategic alternatives to optimize the Oi Group’s liquidity and debt profile. Should one of more of the assumptions considered not be met, or the outcome of the efforts to identify and implement financial and strategic alternatives to optimize the Oi Group's liquidity and debt profile not be met this could be an indication of material uncertainties that would generate doubts as to the Company’s ability to realize its assets and discharge its obligations at their carrying amounts . 13 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 2. SIGNIFICANT ACCOUNTING POLICIES The accounting policies detailed below have been consistently applied in all fiscal years presented in these interim financial information, and have been consistently applied both by the Company and its subsidiaries. (a) Reporting basis The Company’s quarterly information have been prepared for the period ended March 31, 2016, in accordance with CPC 21 (R1) issued by the Accounting Pronouncements Committee (CPC), which addresses interim financial reporting. CPC 21 (R1) requires that management use certain accounting estimates. The quarterly information has been prepared based on the historical cost, except for certain financial assets and financial liabilities measured at their fair values. This quarterly information does not include all the information and disclosures required in annual financial statements and should be read in conjunction with the annual financial statements for the year ended December 31, 2015, which have been prepared in accordance with the accounting practices adopted in Brazil. There were no changes in the accounting policies adopted in the period ended March 31, 2016 as compared to those applicable in the year ended December 31, 2015. After July 2, 2015, the remaining assets and liabilities of PT Portugal not sold to Altice (Note 1) started to be consolidated by the Company, except for the assets and liabilities of operations in Africa, which are consolidated and stated in a single line item of the balance sheet as assets held for sale, based on management’s expectation and decision of holding these assets and liabilities for sale. Functional and presentation currency The Company and its subsidiaries operate mainly as telecommunications industry operators in Brazil, Africa, and Asia, and engage in activities typical of this industry. The items included in the financial statements of each group company are measured using the currency of the main economic environment where it operates ("functional currency"). The individual and consolidated financial statements are presented in Brazilian reais (R$), which is the Company’s functional and presentation currency. To define its functional currency, management considered the currency that influences: · the sales prices of its goods and services; · the costs of services and sales; · the cash flows arising from receipts from customers and payments to suppliers; · interest, investments and financing. 14 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Transactions and balances Foreign currency-denominated transactions are translated into the functional currency using the exchange rates prevailing on the transaction dates. Foreign exchange gains and losses arising on the settlement of the transaction and the translation at the exchange rates prevailing at period-end, related foreign currency-denominated monetary assets and liabilities are recognized in the statement of profit or loss, except when qualified as hedge accounting and, therefore, deferred in equity as cash flow hedges and met investment hedges. Group companies with a different functional currency The profit or loss and the financial position of all Group entities, none of which uses a currency from a hyperinflationary economy, whose functional currency is different from the presentation currency are translated into the presentation currency as follows: assets and liabilities are translating at the rate prevailing at the end of the reporting period; revenue and expenses disclosed in the statement of profit or loss are translated using the average exchange rate; all the resulting foreign exchange differences are recognized as a separate component of equity in other comprehensive income; and goodwill and fair value adjustments, arising from the acquisition of a foreign entity are treated as assets and liabilities of the foreign entity and translated at the closing exchange rate. As at March 31, 2016 and December 31, 2015, the foreign currency-denominated assets and liabilities were translated into Brazilian reais using mainly the following foreign exchange rates: Closing rate Average rate Currency 03/31/2016 12/31/2015 03/31/2016 03/31/2015 Euro 4.0539 4.2504 4.3009 3.2213 US dollar 3.5589 3.9048 3.9022 2.8702 Cabo Verdean escudo 0.0371 0.0390 0.0394 0.0298 Sao Tomean dobra 0.000171 0.000174 0.000178 0.000135 Kenyan shilling 0.0351 0.0382 0.0383 0.0314 Namibian dollar 0.2420 0.2510 0.2468 0.2439 Mozambican metical 0.0712 0.0832 0.0806 0.0834 15 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Consolidation of the interim financial information As a result of the corporate events that occurred in Cabo Verde Telecom in 2015, the Company ceased to exercise all its rights provided for by the shareholders’ agreements, notably the right to elect the majority of the members of the Board of Directors. For accounting purposes, the Company believes that the criteria for the existence of control in Cabo Verde Telecom no longer exist and this investment is now recognized in the consolidated financial statements under the equity method of accounting instead of full consolidation. (b) Estimates and critical accounting judgments In preparing the quarterly information, the Company’s management uses estimates and assumptions based on historical experience and other factors, including expected future events, which are considered reasonable and relevant. The use of estimates and assumptions frequently requires judgments related to matters that are uncertain with respect to the outcomes of transactions and the amount of assets and liabilities. Actual results of operations and the financial position may differ from these estimates. The estimates that represent a significant risk of causing material adjustments to the carrying amounts of assets and liabilities were disclosed in the Company’s financial annual statements referred to above. In the period ended March 31, 2016, there was no material change in the accounting estimates adopted by the Company and its subsidiaries. 16 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 3. FINANCIAL INSTRUMENTS AND RISK ANALYSIS Overview The table below summarizes our financial assets and financial liabilities carried at fair value at March 31, 2016 and December 31, 2015. Accounting measurement 03/31/2016 Carrying amount Fair value Assets Cash and banks Fair value 786,564 786,564 Cash equivalents Fair value 7,501,935 7,501,935 Cash investments Fair value 238,190 238,190 Derivative financial instruments Fair value 5,841,542 5,841,542 Due from related parties Amortized cost Accounts receivable (i) Amortized cost 8,553,732 8,553,732 Dividends and interest on capital receivable Amortized cost Held-for-sale assets Held-for-sale financial asset Fair value 3,381,902 3,381,902 Dividends receivable Amortized cost 1,839,793 1,839,793 Liabilities Trade payables (i) Amortized cost 5,201,887 5,201,887 Borrowings and financing Borrowings and financing (ii) Amortized cost 13,323,418 13,323,418 Due to related parties Amortized cost Debentures Amortized cost 4,007,453 4,005,301 Senior Notes Amortized cost 34,307,961 11,080,415 Derivative financial instruments Fair value 3,573,314 3,573,314 Dividends and interest on capital Amortized cost 57,405 57,405 Licenses and concessions payable (iii) Amortized cost 982,453 982,453 Tax refinancing program (iii) Amortized cost 774,093 774,093 Other payables (payable for the acquisition of equity interest) (iii) Amortized cost 396,900 396,900 17 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Accounting measurement 12/31/2015 Carrying amount Fair value Assets Cash and banks Fair value 1,111,840 1,111,840 Cash equivalents Fair value 13,786,223 13,786,223 Cash investments Fair value 1,927,686 1,927,686 Derivative financial instruments Fair value 7,386,703 7,386,703 Due from related parties Amortized cost Accounts receivable (i) Amortized cost 8,379,719 8,379,719 Dividends and interest on capital receivable Amortized cost Held-for-sale assets Held-for-sale financial asset Fair value 3,541,314 3,541,314 Dividends receivable Amortized cost 2,042,191 2,042,191 Liabilities Trade payables (i) Amortized cost 5,004,833 5,004,833 BORROWINGS AND FINANCING Borrowings and financing (ii) Amortized cost 17,049,280 17,049,280 Due to related parties Amortized cost Debentures Amortized cost 4,138,025 4,128,539 Senior Notes Amortized cost 38,670,111 22,159,838 Derivative financial instruments Fair value 2,510,343 2,510,343 Dividends and interest on capital Amortized cost 96,433 96,433 Licenses and concessions payable (iii) Amortized cost 918,537 918,537 Tax refinancing program (iii) Amortized cost 795,088 795,088 Other payables (payable for the acquisition of equity interest) (iii) Amortized cost 382,230 382,230 (i) The balances of accounts receivables and trade payables have near terms and, therefore, they are not adjusted to fair value. (ii) Part of this balance of borrowings and financing with the BNDES and export credit agencies correspond to exclusive markets and, therefore, the fair values of these instruments is similar to their carrying amounts. A portion of the balance of borrowings and financing refers to the bonds issued in the international market, for which is there is a secondary market, and their fair values are different from their carrying amounts. (iii) The licenses and concessions payable, the tax refinancing program, and other obligations (payable for the acquisition of equity interest) are stated at the amounts that these obligations are expected to be discharged and are not adjusted to fair value. 18 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Fair value of financial instruments The Company and its subsidiaries have measured their financial assets and financial liabilities at their market or actual realizable values (fair value) using available market inputs and valuation techniques appropriate for each situation. The interpretation of market inputs for the selection of such techniques requires considerable judgment and the preparation of estimates to obtain an amount considered appropriate for each situation. Accordingly, the estimates presented may not necessarily be indicative of the amounts that could be obtained in an active market. The use of different assumptions for the calculation of the fair value may have a material impact on the amounts obtained. (a) Derivative financial instruments The method used for calculation of the fair value of derivative instruments was the future cash flows associated to each instrument contracted, discounted at market rates prevailing at March 31, 2016. (b) Non-derivative financial instruments measured at fair value The fair value of securities traded in active markets is equivalent to the amount of the last closing quotation available at the end of the reporting period, multiplied by the number of outstanding securities. For the remaining contracts, the Company carries out an analysis comparing the current contractual terms and conditions with the terms and conditions effective for the contract when they were originated. When terms and conditions are dissimilar, fair value is calculated by discounting future cash flows at the market rates prevailing at the end of the period, and when similar, fair value is similar to the carrying amount on the reporting date. (c) Fair value measurement hierarchy CPC 46 defines fair value as the price for which an asset could be exchanged, or a liability settled, between knowledgeable, willing parties, in an arm’s length transaction on measurement date. The standard clarifies that the fair value must be based on the assumptions that market participants would consider in pricing an asset or a liability, and establishes a hierarchy that prioritizes the information used to build such assumptions. The fair value measurement hierarchy attaches more importance to available market inputs (i.e., observable data) and a less weight to inputs based on data without transparency (i.e., unobservable data). Additionally, the standard requires that an entity consider all nonperformance risk aspects, including the entity’s credit, when measuring the fair value of a liability. CPC 40 establishes a three-level hierarchy to measure and disclose fair value. The classification of an instrument in the fair value measurement hierarchy is based on the lowest level of input significant for its measurement. We present below a description of the three-level hierarchy: Level 1—inputs consist of prices quoted (unadjusted) in active markets for identical assets or liabilities to which the entity has access on measurement date; 19 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Level 2—inputs are different from prices quoted in active markets used in Level 1 and consist of directly or indirectly observable inputs for the asset or liability. Level 2 inputs include quoted prices for similar assets or liabilities in active markets, quoted prices for identical assets or liabilities in markets that are not active; or inputs that are observable for the asset or liability or that can support the observed market inputs by correlation or otherwise for substantially the entire asset or liability. Level 3—inputs used to measure an asset or liability are not based on observable market variables. These inputs represent management’s best estimates and are generally measured using pricing models, discounted cash flows, or similar methodologies that require significant judgment or estimate. There were no transfers between levels between March 31, 2016 and December 31, 2015. Fair value measurement hierarchy Fair value Fair value 03/31/2016 12/31/2015 Assets Cash and banks Level 1 786,564 1,111,840 Cash equivalents Level 2 7,501,935 13,786,223 Cash investments Level 2 238,190 1,927,686 Derivative financial instruments Level 2 5,841,542 7,386,703 Held-for-sale assets Level 3 3,381,902 3,541,314 Liabilities Derivative financial instruments Level 2 3,573,314 2,510,343 Measurement of financial assets and financial liabilities at amortized cost We concluded that the discount to present value of financial assets and financial liabilities under the amortized cost method does not apply, based on the valuation made for this purpose, for the following main reasons: · Accounts receivables: near-term maturity of bills. · Trade payables, dividends and interests on capital: all obligations are due to be settled in the short term. · Borrowings and financing and due from and to related parties: all transactions are adjusted for inflation based on contractual indices. · Licenses and concessions payable, tax refinancing program and other payables (payable for the acquisition of equity interests): all payables are adjusted for inflation based on the contractual indices. 20 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Financial risk management The Company’s and its subsidiaries’ activities expose them to several financial risks, such as: market risk (including currency fluctuation risk, interest rate risk on fair value, interest rate risk on cash flows, and price risk), credit risk, and liquidity risk. The Company and its subsidiaries use derivative financial instruments to mitigate them against certain exposures to these risks. Risk management is carried out by the Company's treasury officer, in accordance with the policies approved by management. The Hedging and Cash Investments Policies, approved by the Board of Directors, document the management of exposures to market risk factors generated by the financial transactions of the Oi Group companies. Under Company policies, market risks are identified based on the features of financial transactions contracted and to be contracted during the year. Several scenarios are then simulated for each of the risk factors using statistical models, used as basis to measure the impacts the on Group’s financial income (expenses), the gross debt, the debt, and cash flows. Based on this analysis, the Executive Committee annually agrees with the Board of Directors a guideline to be followed in each financial year. To ensure a proper risk management, the Company can contract or reverse hedging instruments, including derivative transactions such as swaps and currency forwards. The contract of such instruments depends of, among other factors, available funds within the credit limit set by banks. The Company and its subsidiaries do not use derivative financial instruments for other purposes. According to their nature, financial instruments may involve known or unknown risks, and it is important to assess to the best judgment the potential of these risks. Market risk (a) Foreign exchange risk Financial assets Foreign currency-denominated cash equivalents and cash investments are basically maintained in securities issued by financial institutions abroad similar to Bank Certificates of Deposit (CDBs) traded in Brazil (time deposits), and euro-denominated time deposits and United States dollars (“dollar” or “dollars”). The risk associated to these assets arises from the possible exchange rate fluctuations that may reduce the balance of these assets when translated into Brazilian reais. The Company’s and its subsidiaries’ assets subject to this risk represent approximately 52.55% (73.22% at December 31, 2015) of our total cash and cash equivalents and cash investments. 21 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Net investment in foreign subsidiaries The risks related to the Company’s investments in foreign currency arise mainly from the investments in the subsidiaries in Africa and Asia. The Company does not have any contracted instrument to hedge against the risk associated to the net investments in foreign companies. Foreign exchange risk sensitivity analysis Management estimated the impact of a potential depreciation of the euro and the US dollar by 25% and 50%, using as benchmark for the possible and remote scenarios, respectively, as follows: Rate Description 03/31/2016 Depreciation Probable scenario US dollar 3.55890 0% Euro 4.05390 0% Possible scenario US dollar 2.66918 25% Euro 3.04043 25% Remote scenario US dollar 1.77945 50% Euro 2.02695 50% 03/31/2016 Description Individual risk Probable scenario Possible scenario Remote scenario US dollar cash Dollar depreciation 100,826 75,619 50,413 Euro cash Euro depreciation 4,873,009 3,654,757 2,436,505 Total pegged to exchange rates Financial liabilities The Company and its subsidiaries have foreign currency-denominated or foreign currency-indexed borrowings and financing. The risk associated with these liabilities is related to the possibility of fluctuations in foreign exchange rates that could increase the balance of such liabilities. The Company’s and its subsidiaries’ borrowings and financing exposed to this risk represent approximately 75.4% of total liabilities from borrowings and financing (78.5% at December 31, 2015), less the contracted currency hedging transactions. In order to minimize this type of risk, we enter into foreign exchange hedges with financial institutions. Out of the consolidated foreign currency-denominated debt, 99.6% (99.5% at December 31, 2015) is protected by exchange swaps, currency forwards, and cash investments in foreign currency. The cash funds in euros and US dollars operate as a natural hedge for foreign currency-denominated debt. The unrealized gains or losses on hedging transactions are measured at fair value, as described in 3.2 (a) above. These foreign currency-denominated financial assets and liabilities are presented in the balance sheet as follows: 22 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 03/31/2016 12/31/2015 Carrying amount Fair value Carrying amount Fair value Financial assets Cash and banks 493,174 493,174 761,788 761,788 Cash equivalents 4,446,877 4,446,877 10,553,452 10,553,452 Cash investments 33,784 33,784 1,765,541 1,765,541 Derivative financial instruments 5,187,763 5,187,763 6,940,963 6,940,963 Financial liabilities Borrowings and financing (Note 17) 38,889,217 16,338,145 46,935,152 30,727,817 Derivative financial instruments 2,853,872 2,853,872 1,915,910 1,915,910 Derivative financial instruments are summarized as follows: Derivatives designated for hedge accounting Maturity (years) Fair value Amounts (payable)/receivable 03/31/2016 12/31/2015 US$/R$ cross currency swaps 0.5 - 7.9 3,580,370 4,954,291 US$/fixed rate cross currency swaps 4.5 589,890 819,647 EUR/R$ cross currency swaps 1.7 - 5.2 (526,218) (169,513) Derivatives not designated for hedge accounting Maturity (years) Fair value Amounts (payable)/receivable 03/31/2016 12/31/2015 US$/R$ cross currency swaps < 1 year 31,467 R$/US$ cross currency swaps < 1 year (27,965) US$/R$ non-deliverable forwards (NDFs) < 1 year (286,132) (156,707) EUR/R$ non-deliverable forwards (NDFs) < 1 year (1,074,691) (427,452) Options (USD/R$ put option) 3.1 - 4.6 17,455 8,783 Options (EUR/R$ put option) 3.6 47,601 24,767 Options (EUR/R$ call option) 3.6 (14,384) (32,265) The main foreign currency hedge transactions contracted with financial institutions to minimize the foreign exchange risk are as follows: 23 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Cross currency swap contracts (plain vanilla) US$/R$: Refer to foreign exchange swaps to hedge its US dollar-denominated debt payments. Under these contracts, the asset position is in US dollars plus a fixed interest rate or in US LIBOR plus a fixed interest rate, and the liability position a percentage of interbank deposit rate (CDI) or a fixed rate in real. The main risk of loss in the asset position of these instruments is the US dollar exchange rate fluctuation; however, such losses would be fully offset by the US dollar-denominated debt’s maturities. R$/US$: Refer to foreign exchange swaps to reverse swap contracts. Under these contracts, the asset position is in US dollar plus a fixed rate and the liability position is a percentage of CDI. The main risk of loss in the liability position of these instruments is the US dollar exchange rate fluctuation; however, such possible losses would be fully offset by the maturities of the reversed US dollar-denominated swaps. Non-deliverable forwards (NDFs) US$/R$: Refer to future US dollar purchase transactions using NDFs to hedge against a depreciation of the Brazilian real in relation to the US dollar. The main strategy for these contracts is to set the foreign exchange rate for the contract period at a fixed amount, thus mitigating the risk of adverse fluctuations on US dollar-denominated debt. In order to extend the hedging period, we can roll over these instruments by selling US dollars for the period equivalent to the short-term NDF in the portfolio and simultaneously purchase US dollars for longer positions. Euro/R$: Refer to future Euro purchase transactions using NDFs to hedge against a depreciation of the Brazilian real in relation to the US dollar. The main strategy for these contracts is to set the foreign exchange rate for the contract period at a fixed amount, thus mitigating the risk of adverse fluctuations on euro-denominated debt. In order to extend the hedging period, we can roll over these instruments by selling euro for the period equivalent to the short-term NDF in the portfolio and simultaneously purchase euro for longer positions. Options (put options) Refers to the acquisitions of dollar put options related to debt’s principal to hedge against an appreciation of the real against the dollar. The main strategy of these options is to set a lower foreign exchange rate for a set of swaps during the contract period, thus mitigating unfavorable changes in the long position of these derivatives. 24 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) As at March 31, 2016 and 2015, the derivative transactions in the amounts shown below were recognized in financial income (expenses) (see Note 6): 03/31/2016 03/31/2015 Gain (loss) on currency swaps (2,293,293) 2,178,409 Currency forwards (933,624) 412,639 Options 49,386 Total The movements below, related to currency hedges designated for hedge accounting treatment, were recognized in other comprehensive income: Table of movements in hedge accounting effects in other comprehensive income Balance at Dec 31, 2015 Gain on designated hedges 297,424 Transfer on ineffective portion to profit or loss 1,946 Amortization of hedges to profit or loss at the effective rate 2,420 Deferred taxes on hedge accounting (102,608) Share of subsidiary’s hedge accounting Balance at Mar 31, 2016 (a.1) Foreign exchange risk sensitivity analysis As at March 31, 2016, management estimated the depreciation scenarios of the Brazilian real in relation to other currencies, at the end of the reporting period. The rates used for the probable scenario were the rates prevailing at the end of March 2016. The probable rates were then depreciated by 25% and 50% and used as benchmark for the possible and remote scenarios, respectively. Rate Description 03/31/2016 Depreciation Probable scenario US dollar 3.5589 0% Euro 4.0539 0% Possible scenario US dollar 4.44863 25% Euro 5.06738 25% Remote scenario US dollar 5.33835 50% Euro 6.08085 50% As at March 31, 2016, management estimated the outflow for the payment of interest and principal of its debt pegged to exchange rates based on the interest rates prevailing at the end of this reporting period and the exchange rates above. The impacts of foreign exchange exposure, in the sensitivity scenarios estimated by the Company, are shown in the table below: 25 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 03/31/2016 Description Individual risk Probable scenario Possible scenario Remote scenario US dollar debt Dollar appreciation 18,228,966 22,786,208 27,343,449 Derivatives (net position - US$) Dollar depreciation (18,358,745) (22,948,431) (27,538,118) US dollar cash Dollar depreciation (100,825) (126,031) (151,238) Euro debt Euro appreciation 21,096,533 26,370,666 31,644,800 Derivatives (net position - euro) Euro depreciation (15,849,887) (19,812,359) (23,774,831) Euro cash Euro depreciation (4,873,009) (6,091,261) (7,309,514) Total pegged to exchange rates (b) Interest rate risk Financial assets Cash equivalents and cash investments in local currency are substantially maintained in financial investment funds exclusively managed for the Company and its subsidiaries, and investments in private securities issued by prime financial institutions. The interest rate risk linked to these assets arises from the possibility of decreases in these rates and consequent decrease in the return on these assets. Financial liabilities The Company and its subsidiaries have borrowings and financing subject to floating interest rates, based on the Long-term Interest Rate (TJLP) or the CDI, in the case of real-denominated debt, and on the LIBOR, in the case of U.S. dollar-denominated debt. As at March 31, 2016, approximately 31.5% (33.4% at December 31, 2015) of the consolidated debt incurred, less adjustment for derivative transactions, was subject to floating interest rates. After the derivative transactions, approximately 62.2% (59.6% at December 31, 2015) of the consolidated debt was subject to floating interest rates. The most material exposure of Company’s and its subsidiaries’ debt after the hedging transactions is to CDI. Therefore, a continued increase in this interest rate would have an adverse impact on future interest payments and hedging adjustments. We continuously monitor these market rates to assess the possible contracting of instruments to hedge against the risk of fluctuation of these rates. 26 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) These assets and liabilities are presented in the balance sheet as follows: 03/31/2016 12/31/2015 Carrying amount Market value Carrying amount Market value Financial assets Cash equivalents 3,055,058 3,055,058 3,232,771 3,232,771 Cash investments 204,406 204,406 162,145 162,145 Derivative financial instruments 653,779 653,779 445,740 445,740 Financial liabilities Borrowings and financing 14,537,688 13,859,062 18,307,705 18,298,218 Derivative financial instruments 719,442 719,442 594,433 594,433 The amounts of contracted derivatives to hedge against floating interest rates on outstanding debt are summarized below: Derivatives designated for hedge accounting Maturity (years) Fair value Amounts (payable)/receivable 03/31/2016 12/31/2015 Fixed rate/DI rate swaps 4.5 (63,334) (146,121) Derivatives not designated for hedge accounting Maturity (years) Fair value Amounts (payable)/receivable 03/31/2016 12/31/2015 US$ LIBOR/US$ fixed rate swaps 0.2- 5.8 (656,108) (448,312) US$ fixed rate/US$ LIBOR swaps 5.8 653,779 445,740 The main hedging transactions contracted with financial institutions to minimize the interest rate risk are as follows: Interest rate swaps US$ LIBOR/US$ fixed rate: Refer to interest rate swaps to hedge debt payments indexed to USdollar floating rates from exchange fluctuation. Under these contracts, the asset position in US dollar LIBOR and the liability position is a fixed rate. The risk of loss in the asset position of these instruments is, therefore, the fluctuation of the USdollar LIBOR; however, such possible losses would be fully offset by maturities of US dollar‑denominated debt pegged to LIBOR. US$ fixed rate/US$ LIBOR: Refers to the interest rate swap transaction that changes US dollar-denominated debt payments from fixed rate to floating rate. Under this contract, the asset position is a US dollar fixed rate and the liability position is subject to LIBOR, aimed at reducing the cost of the underlying debt, as part of the Company’s interest-bearing liabilities management strategy. R$ fixed rate/CDI: Refer to interest rate swaps to convert a foreign exchange swap liability position at a fixed rate into R$ to a liability subject to a DI percentage. This transaction is intended to swap 27 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) the foreign exchange fluctuation of a certain dollar-denominated debt to a floating DI position, cancelling the debt’s current fixed rate position. As at March 31, 2016 and 2015, the amounts shown below were recorded as gain or loss on derivative instruments: (see Note 6) 03/31/2016 03/31/2015 Loss on interest rate swap (5,660) (27,653) Total The movements below, related interest rate hedges designated for hedge accounting treatment, were recognized in other comprehensive income: Table of movements in hedge accounting effects in other comprehensive income Balance at Dec 31, 2015 Gain on designated hedges 87,462 Transfer on ineffective portion to profit or loss (75) Amortization of hedges to profit or loss at the effective rate 1,123 Deferred taxes on hedge accounting (30,094) Share of subsidiary’s hedge accounting Balance at Mar 31, 2016 (a.1) Interest rate fluctuation risk sensitivity analysis Management believes that the most significant risk related to interest rate fluctuations arises from its liabilities pegged to the TJLP, the USD LIBOR, and mainly the CDI. This risk is associated to an increase in those rates. As at March 31, 2016, management estimated the fluctuation scenarios of the rates the CDI, the TJLP, and the USD LIBOR. The rates used for the probable scenario were the rates prevailing at the end of the reporting period. These rates have been stressed by 25 and 50percent, and used as benchmark for the possible and remote scenarios. Note that beginning January 2015, the TJLP increased from 5.0% p.a. to 5.5% p.a., which was the start of successive increases. For the quarter beginning April 2015, the TJLP increased to 6.0%, remaining at 6.5% in July and in October 1-December 31, 2015 it increased 7.0%. Beginning January 1 through March 31, 2016, the TJLP was increased to 7.5% p.a. 28 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 03/31/2016 Interest rate scenarios Probable scenario Possible scenario Remote scenario CDI TJLP 6M USD LIBOR CDI TJLP 6M USD LIBOR CDI TJLP 6M USD LIBOR 14.13% 7.50% 0.89970% 17.66% 9.38% 1.12463% 21.20% 11.25% 1.34955% As at March 31, 2016, management estimated the future outflows for the payment of interest and principal of its debt pegged to CDI, TJLP, and US$ LIBOR based on the interest rates above. The outflows related to debts between Oi Group companies were not considered. Such sensitivity analysis considers payment outflows in future dates. Thus, the aggregate of the amounts for each scenario is not equivalent to the fair values, or even the present values of these liabilities. The fair values of these liabilities, should the Company’s credit risk remain unchanged, would not be impacted in the event of fluctuations in interest rates, as the interest rates used to estimate future cash outflows would be the same rates that discount such flows to present value. The impacts of exposure to interest rates, in the sensitivity scenarios estimated by the Company, are shown in the tables below: 03/31/2016 Transaction Individual risk Probable scenario Possible scenario Remote scenario CDI-indexed debt CDI increase 1,896,770 2,278,175 2,655,946 Derivative financial instruments (net position - CDI) CDI increase 11,211,823 13,740,669 16,247,136 TJLP-indexed debt TJLP increase 907,491 1,082,233 1,264,603 US$ LIBOR-indexed debt US$ LIBOR increase 500,129 538,749 577,371 Derivative instruments (net position - LIBOR) US$ LIBOR decrease (292,802) (316,619) (340,436) Total pegged to interest rates Credit risk The concentration of credit risk associated to trade receivables is immaterial due to the diversification of the portfolio. Doubtful receivables are adequately covered by an allowance for doubtful accounts. Transactions with financial institutions (cash investments and borrowings and financing) are made with prime entities, avoiding the concentration risk. The credit risk of financial investments is assessed by setting caps for investment in the counterparts, taking into consideration the ratings released by the main international risk rating agencies for each one of such counterparts. As at March 31, 2016, approximately 98.48% of the consolidated cash investments were made with counterparties with an AAA, AA, A and sovereign risk rating. 29 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The Company had credit risks related to dividends receivable associated to the investment in Unitel. Liquidity risk The liquidity risk also arises from the possibility of the Company being unable to discharge its liabilities on maturity dates and obtain cash due to market liquidity restrictions. Management uses its resources mainly to fund capital expenditures incurred on the expansion and upgrading of the network, invest in new businesses, pay dividends, and service and refinance its debt. In light of the current economic scenario in the markets where the Company operates and taking into account the profile of its medium- and long-term liabilities, the Company announced on March 9, 2016, as disclosed in Note 1, that it had retained PJT Partners as its financial advisor to assist it in evaluating financial and strategic alternatives to optimize its liquidity and debt profile. Following this, on April 25, 2016, the Company announced that has entered into a customary non-disclosure agreement with an advisor to a diverse ad hoc group of holders of the bonds issued and certain of its affiliated companies, as an initial step toward discussions regarding the terms of a potential restructuring. The following are the contractual maturities of the financial liabilities, including estimated interest payments, where applicable: Less than a year One to three year Four to fiveyears Over five years Total At March 31, 2016 Borrowings and financing, and derivative financial instruments (i) 12,156,993 22,136,186 16,337,532 6,137,501 56,768,212 Debentures (i) 1,486,454 3,930,788 16,846 5,434,088 Trade payables (ii) 916,369 916,369 Licenses and concessions (iii) 938,834 43,619 982,453 Tax refinancing program (iv) 67,639 270,558 180,371 255,525 774,093 The amounts disclosed in the tables take into account the contractual undiscounted payment outflow estimates, these amounts are not reconciled with the amounts disclosed in the balance sheet for borrowings and financing, derivative financial instruments, and trade payables. (i) Includes the future interest payment estimates, calculated based on the applicable interest rates and takes into account all the interest and principal payments that would be made on the contractual settlement dates; (ii) Consists of the estimated obligations for the purchase of fixed-line and mobile telephony equipment in Brazil with contractual obligations entered into with our suppliers, including all the significant terms and conditions, and the approximate transaction life; 30 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (iii) Consists of obligations due to ANATEL related to the radiofrequency licenses. Includes accrued, unpaid interest for each period; and (iv) Consists of the tax installment plan designed under the tax refinancing programs. Includes accrued, unpaid interest for each period. Capital management The Company seeks to manage its equity structure according to best market practices. The objective of the Company’s capital management strategy is to ensure that liquidity levels and financial leverage allow the sustained growth of the Group, the compliance with the strategic investment plan, and generation of returns to our shareholders. We may change our capital structure, according to existing economic and financial conditions, to optimize our financial leverage and debt management (Note 1). The indicators commonly used to measure capital structure management are: gross debt to accumulated twelve-month EBITDA (earnings before interest (financial income and expenses), taxes, depreciation and amortization, and other nonrecurring results), net debt (gross debt less cash and cash equivalents and cash investments) to accumulated twelve-month EBITDA, and the interest coverage ratio. Risk of acceleration of maturity of borrowings and financing Under some debt instruments of the Company and its subsidiaries, default events can trigger the accelerated maturity of other debt instruments. The impossibility to incur in new debt might prevent such companies from investing in their business and incur in required or advisable capital expenditures, which would reduce future sales and adversely impact their profitability. Additionally, the funds necessary to meet the payment commitments of the borrowings raised can reduce the amount of funds available for capital expenditures. The risk of accelerated maturity arising from noncompliance of financial covenants associated to the debt is detailed in Note 17, section ‘Covenants’. 31 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 4. NET OPERATING REVENUE 03/31/2016 03/31/2015 Gross operating revenue Deductions from gross revenue Taxes (1,994,791) (2,111,310) Other deductions (2,886,750) (2,008,182) Net operating revenue 32 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 5. REVENUE AND EXPENSES BY NATURE 03/31/2016 03/31/2015 Net operating revenue 6,755,111 Operating income (expenses): Interconnection (357,631) (505,803) Personnel (684,600) (616,516) Third-party services (1,551,384) (1,553,434) Grid maintenance service (488,545) (459,588) Handset and other costs (73,651) (148,911) Advertising and publicity (93,464) (39,157) Rentals and insurance (1,096,814) (886,435) Provisions (204,955) (223,144) Allowance for doubtful accounts (127,574) (169,276) Taxes and other income (expenses) (300,798) (426,412) Other operating expenses, net (i) (9,996) Operating expenses excluding depreciation and amortization Depreciation and amortization (1,373,180) (1,218,388) Total operating expenses Profit before financial income (expenses) and taxes 392,519 Financial income (expenses): Financial income 278,088 306,921 Financial expenses (2,180,890) (1,576,008) Total financial income (expenses) Pre-tax loss Income tax and social contribution (133,869) 62,120 Loss from continuing operations Discontinued operations Loss for the quarter from discontinued operations, net (net of taxes) (32,445) Loss for the period Loss attributable to Company owners (1,668,606) (401,317) Profit (loss) attributable to non-controlling interests 24,454 (45,224) Operating expenses by function: Cost of sales and/or services (4,128,740) (3,794,762) Selling expenses (1,058,009) (1,147,766) General and administrative expenses (923,665) (949,395) Other operating income 370,412 184,778 Other operating expenses (622,243) (540,351) Share of profits of investees (347) 432 Total operating expenses (i) The other operating income (expenses) for the period ended March 31, 2016 includes R$ 9,996 of costs associated to the terminations of employment contracts in this period. 33 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 6. FINANCIAL INCOME (EXPENSES) 03/31/2016 03/31/2015 Financial income Exchange differences on translating foreign cash investments (115,101) 44,518 Interest on and inflation adjustment to other assets 136,313 183,938 Income from cash investments 54,745 44,679 Interest on and inflation adjustment to intragroup loans 241 3,161 Other income (i) 201,890 30,625 Total Financial expenses and other charges a) Borrowing and financing costs Inflation adjustment to and exchange losses on third-party borrowings 2,567,975 (2,756,890) Interest on borrowings payable to third parties (771,066) (611,532) Interest on debentures (142,711) (286,755) Financial instrument transactions (3,183,191) 2,563,395 Subtotal: b) Other charges Interest on and inflation adjustment to other liabilities (265,025) (227,996) Tax on transactions and bank fees (190,666) (98,277) Inflation adjustment to provisions (136,690) (52,576) Interest on taxes in installments - tax financing program (3,630) (23,780) Other expenses (ii) (55,886) (81,597) Subtotal: Total Financial income (expenses) (i) Refers, basically, to the gain resulting from its own debentures repurchase operations. (ii) Represented mainly by financial fees and commissions. 34 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 7. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes encompass the income tax and the social contribution. The income tax rate is 25% and the social contribution rate is 9%, generating aggregate nominal tax rate of 34%. The provision for income tax and social contribution is broken down as follows: 03/31/2016 03/31/2015 Income tax and social contribution Current taxes (156,479) (271,043) Deferred taxes (Note 10) 22,610 333,163 Total 03/31/2016 03/31/2015 Pre-tax loss Income tax and social contribution Income tax and social contribution on taxed income 513,496 161,913 Equity in earnings of investees (118) 147 Tax incentives (basically, operating profit) (i) 701 10,792 Permanent deductions (add-backs) (ii) 33,232 (117,206) Unrecognized deferred tax assets (iii) (746,997) (35,858) Effects of differentiated tax rates (iv) 65,817 42,332 Income tax and social contribution effect on profit or loss (i) Refers to the exploration profit recognized in the profit or loss of subsidiary Oi Móvel pursuant to Law 11638/2007. (ii) The main components of permanent deduction (addition) tax effects are: nondeductible fines, sponsorships, nondeductible donations, and income from forfeited dividends. (iii) Refer to adjustments to deferred tax assets as a result of not recognize tax credits on temporary add-backs and deductions or tax loss carryforwards generated within the same year (iv) This line item corresponds to the effects of the difference between the tax rate levied in Brazil and the tax rates levied on other Group companies headquartered abroad. The quarterly financial information for the quarter ended March 31, 2016 has been prepared considering Management’s best estimates and the procedures introduced by Law 12,973/2014. 35 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Management conducted an early assessment of the material aspects of its operations/activities, based on the new provisions of the tax introduced by Provisional Act 627, of November 11, 2013 (“MP 627/2013”), as subsequently amended during its approval procedure by the National Congress, resulting in Bill 02/2014 (“PLV 02/2014”), and the provisions of Regulatory Instruction 1397, of September 16, 2013, as amended by Regulatory Instruction 1422, of December 19, 2013 (“IN 1397/2013”). Based on this assessment, Management did not identify any material impacts as compared to the used under the regime in place until December 31, 2014 (for those entities that did not elect the early adoption of Law12973/2014). We emphasize that PLV 02/2014 resulted in the publication of the Law 12973/2014 on May 14, 2014 and the amendments to the original text did not change the conclusions described above. The Company did not elect the early adoption of said Law and is subject to its provisions beginning January 1, 2015. 8. CASH, CASH EQUIVALENTS AND CASH INVESTMENTS Cash investments made by the Company and its subsidiaries in the periods ended March 31, 2016 and December 31, 2015 are classified as held for trading securities and are measured at their fair values. (a) Cash and cash equivalents 03/31/2016 12/31/2015 Cash and banks 786,564 1,111,840 Cash equivalents 7,501,935 13,786,223 Total 03/31/2016 12/31/2015 Time deposits 4,421,782 10,734,985 Repurchase agreements 1,719,170 1,637,798 Bank certificates of deposit (CDBs) 1,332,899 1,387,158 Other 28,084 26,282 Cash equivalents (b) Cash investments 03/31/2016 12/31/2015 Time deposits 1,700,386 Private securities 129,639 125,966 Government securities 108,551 101,334 Other Total Current 108,551 1,801,720 Non-current 129,639 125,966 The Company and its subsidiaries hold short-term investments in Brazil and abroad for the purpose of earning interest on cash, benchmarked to CDI in Brazil, LIBOR for the US dollar-denominated portion, and EURIBOR for the euro-denominated portion. 36 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) 9. ACCOUNTS RECEIVABLE 03/31/2016 12/31/2015 Billed services 6,964,948 6,733,219 Unbilled services 1,119,624 1,296,562 Mobile handsets and accessories sold 977,643 911,077 Subtotal: Allowance for doubtful accounts (508,483) (561,139) Total The aging list of trade receivables is as follows: 03/31/2016 12/31/2015 Current 6,159,210 6,855,027 Past-due up to 60 days 1,997,891 1,296,612 Past-due from 61 to 90 days 200,731 146,608 Past-due from 91 to 120 days 125,721 121,916 Past-due from 121 to 150 days 120,172 124,887 Over 150 days past-due 458,490 395,808 Total The movements in the allowance for doubtful accounts were as follows: Balance at Dec 31, 2015 Allowance for doubtful accounts (126,801) Trade receivables written off as uncollectible 179,457 Balance at Mar 31, 2016 37 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) CURRENT AND DEFERRED TAXES ASSETS 03/31/2016 12/31/2015 Current recoverable taxes Recoverable income tax (IRPJ) (i) 47,360 416,125 Recoverable social contribution (CSLL) (i) 18,538 153,059 IRRF/CSLL - withholding income taxes (ii) 241,021 346,389 Total current Deferred recoverable taxes Income tax on tax credits – merged goodwill (iii) 1,753,324 1,782,179 Social contribution on tax credits – merged goodwill (iii) 631,196 641,584 Income tax on temporary differences (iv) 2,975,297 3,030,285 Social contribution on temporary differences (iv) 972,177 993,486 Income tax on tax loss carryforwards (iv) 1,676,312 1,673,150 Social contribution on tax loss carryforwards (iv) 617,326 615,040 Subtotal - deferred taxes recoverable Deferred taxes recoverable (v) 670,664 147,278 Non-total current LIABILITIES 03/31/2016 12/31/2015 Current taxes payable Income tax payable 97,882 211,571 Social contribution payable 90,306 128,053 Total current (i) Refer mainly to prepaid income tax and social contribution that will be offset against federal taxes payable in the future. (ii) Refer to corporate income tax credits on cash investments, intragroup loans, government entities, and other that are used as deductions from income tax for the periods, and social contribution withheld at source on services provided to government agencies. (iii) Refer to: (i) deferred income tax and social contribution assets calculated as tax benefit originating from the goodwill paid on acquisition of the Company and recognized by the merged companies in the course of 2009. The realization of the tax credit arises from the amortization of the goodwill balance based on the STFC license and in the appreciation of property, plant and equipment, the utilization of which is estimated to occur through 2025, and (ii) deferred income tax and social contribution assets originating from the goodwill paid on the acquisition of interests in the Company in 2008-2011, recognized by the companies merged with and into TmarPart and by TmarPart merged with and into the Company on September 1, 2015, which was based on the Company’s expected future earnings and the amortization of which is estimated to occur through 2027 (Note 1). 38 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (iv) Deferred income tax and social contribution assets are recognized only to the extent that it is probable that there will be a positive tax base for which temporary differences can be used and against which tax loss carryforwards can be offset. Deferred income tax and social contribution assets are reviewed at the end of each annual period and written down as their realization is no longer possible. The Company and its subsidiaries offset their tax loss carryforwards against taxable income up to a limit of 30% per year, pursuant to the prevailing tax law. Allowances for impairment losses totaling R$2,095,435 were recognized for the companies that, as at March 31, 2016, do not expect to generate sufficient future taxable profits against which tax assets could be offset (R$1,391,869 at December 31, 2015). Additionally, none of the deferred tax assets amounting to R$507,748 (R$454,319 at December 31, 2015) were recognized for the direct and indirect subsidiaries that do not have a profitability history and/or do not expect to generate sufficient taxable profits against which such tax assets could be offset. The table below shows the expected realization periods of deferred tax assets resulting from tax credits on tax loss carryforwards and temporary differences: 2016 300,811 2017 118,709 2018 128,804 2019 313,163 2020 664,390 2021 to 2023 2,698,525 2024 to 2025 2,016,710 Total (v) Refer mainly to prior years’ prepaid income tax and social contribution that will be offset against federal taxes payable. 39 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Movements in deferred income tax and social contribution Balance at 12/31/2015 Recognized in deferred tax income/ expenses Recognized directly in equity Balance at 03/31/2016 Deferred tax assets arising on: Temporary differences Provisions 1,393,087 19,330 1,412,417 Provisions for suspended taxes 146,256 5,100 151,356 Provisions for pension funds and impacts of CPC 33 (R1) 176,436 6,850 183,286 Allowance for doubtful accounts 658,870 8,386 667,256 Profit sharing 64,243 (17,917) 46,326 Foreign exchange differences 1,778,361 20,225 1,798,586 Merged goodwill 2,423,763 (39,243) 2,384,520 Hedge accounting 207,609 (132,702) 74,907 Other temporary add-backs and deductions (401,091) 14,431 (386,660) Tax loss carryforwards Allowance for losses (1,391,869) (703,566) (2,095,435) Income tax loss carryforwards 2,677,151 518,611 3,195,762 Social contribution carryforwards 1,002,908 190,403 1,193,311 Total OTHER TAXES Assets 03/31/2016 12/31/2015 Recoverable State VAT (ICMS) (i) 1,326,643 1,285,800 Taxes on revenue (PIS and COFINS) 203,350 200,029 Other 97,387 97,056 Total Current 978,362 922,986 Non-current 649,018 659,899 Liabilities 03/31/2016 12/31/2015 State VAT (ICMS) 745,036 759,922 ICMS Convention No. 69/1998 33,986 33,998 Taxes on revenue (PIS and COFINS) 669,370 668,888 FUST/FUNTTEL/broadcasting fees 875,106 861,212 Other 148,820 153,968 Total Current 1,515,529 1,553,651 Non-current 956,789 924,337 (i) Recoverable ICMS arises mostly from prepaid taxes and credits claimed on purchases of property, plant and equipment, which can be offset against ICMS payable within 48 months, pursuant to Supplementary Law 102/2000. 40 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) JUDICIAL DEPOSITS In some situations the Company makes, by legal requirement or to provide guarantees, judicial deposits to ensure the continuity of ongoing lawsuits. These judicial deposits can be required for lawsuits with a likelihood of loss, as assessed by the Company based on the opinion of its legal counsel, as probable, possible, or remote. 03/31/2016 12/31/2015 Civil 9,602,647 9,459,735 Tax 2,604,953 2,548,720 Labor 2,451,258 2,368,902 Total Current 1,174,811 1,258,227 Non-current 13,484,047 13,119,130 As set forth by relevant legislation, judicial deposits are adjusted for inflation. INVESTMENTS 03/31/2016 12/31/2015 Investment in subsidiaries Joint arrangements 60,960 63,837 Investments in associates 40,719 39,003 Tax incentives, net of allowances for losses 31,579 31,579 Other investments 20,471 20,471 Total 154,890 As referred to in Nota 1, as part of PT Portugal’s sale to Altice, the company became the holder of a direct investment in the companies PT Participações, PTIF, CVTEL, and Carrigans. Summary of the movements in investment balances Balance at Dec 31, 2015 Equity in earnings of investees (Note 5) (347) Associates’ share of other comprehensive income (2,381) Equity in investees recognized in held-for-sale assets 1,567 Balance at Mar 31, 2016 41 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) PROPERTY, PLANT AND EQUIPMENT Works in progress Automatic switching equipment Transmission and other equipment (1) Infrastructure Buildings Other assets Total Cost of PP&E (gross amount) Balance at Dec 31, 2015 Additions 988,401 79,180 4,265 13 9,862 1,081,721 Write-offs (4,544) (335) (1,943) (5) (6,827) Transfers (614,806) 27,895 525,852 54,808 (3,603) 9,854 Balance at Mar 31, 2016 Accumulated depreciation Balance at Dec 31, 2015 Depreciation expenses (101,897) (589,879) (294,552) (25,659) (67,134) (1,079,121) Write-offs 323 1,424 3 1,750 Transfers (32) (14) 24 22 Balance at Mar 31, 2016 Property, plant and equipment, net Balance at Dec 31, 2015 Balance at Mar 31, 2016 Annual depreciation rate (average) 11% 10% 8% 8% 12% (1) Transmission and other equipment includes transmission and data communication equipment. Additional disclosures Pursuant to ANATEL’s concession agreements, all property, plant and equipment items capitalized by the Company that are indispensable for the provision of the services granted under said agreements are considered returnable assets and are part of the concession’s cost. These assets are handed over to ANATEL upon the termination of the concession agreements that are not renewed. As at March 31, 2016, the residual balance of the Company’s returnable assets is R$7,691,728 (R$8,055,876 at December 31, 2015) and consist of assets and installations in progress, switching and transmission equipment, payphones, outside network equipment, power equipment, and systems and operation support equipment. In the period ended March 31, 2016, financial charges and transaction costs incurred on works in progress were capitalized at the average rate of 9% per year. 42 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) INTANGIBLE ASSETS Goodwill Intangibles in progress Data processing systems Regulatory licenses Other Total Cost of intangibles (gross amount) Balance at Dec 31, 2015 Additions 92,938 6,879 23,035 9,486 132,338 Transfers (86,456) 76,236 10,220 Balance at Mar 31, 2016 Accumulated amortization Balance at Dec 31, 2015 Amortization expenses (496) (153,001) (67,482) (27,763) (248,742) Balance at Mar 31, 2016 Intangible assets, net Balance at Dec 31, 2015 Balance at Mar 31, 2016 Annual amortization rate (average) 20% 9% 16% Goodwill The Company and its subsidiaries also recognize goodwill arising on the acquisition of investments based on expected future earnings. In December 2015, annual impairment tests were conducted based on ten-year discounted cash flow projections, which is the period in which the entity expected to recover the investments made when each business was acquired, by applying an average growth rate of 11.8% for Pay TV, 6% for Means of Payment, 13.7% for RII Internet Provider, 1% for RII Multimedia, and 3% for Serede, discount rate of 13.2%, and use of perpetuity-based amounts in the last year. The tests did not show any impairment losses, as summarized below: Cash-generating unit (CGU) Asset balance Goodwill allocated to the CGU Recoverable amount valuation basis Value in use Pay TV 46,723 37,690 84,413 2,376,108 Means of payment 69,982 36,211 106,193 168,784 RII Internet service provider 42,898 72,828 115,726 393,296 RII multimedia 156,370 7,345 163,715 600,790 Serede (i) 10,260 92,453 102,713 318,338 Total (i) In October 2015, Serede, a Company indirect subsidiary, acquired and merged the operations of Telemont in the State of Rio de Janeiro. Telemont will keep providing the external plant services in the other states where it has a partnership with the Company. The acquisition of the assets and liabilities of Telemont in the State of Rio de Janeiro was recognized using the acquisition method, as established by CPC 15 , taking into account the fair value of the identifying assets and liabilities, and determined goodwill arising on the acquisition amounting to R$92,453. 43 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) TRADE PAYABLES 03/31/2016 12/31/2015 Infrastructure, network and plant maintenance materials 1,676,223 1,282,493 Services 3,002,093 3,059,394 Rental of polls and rights-of-way 272,019 341,143 Other 251,552 321,803 Total BORROWINGS AND FINANCING Borrowings and financing by type 03/31/2016 12/31/2015 Maturity (principal and interest) TIR % Senior Notes Local currency 1,060,450 1,090,716 Mar 2016 to Sep 2016 11.75 Foreign currency 33,247,511 37,579,395 Mar 2016 to Feb2022 14.13 Financial institutions CCB – Bank Credit Note 2,501,105 2,416,314 Mar 2016 to Jan 2028 12.04 Certificates of Real Estate Receivables (CRI) 1,468,351 1,397,504 Mar 2016 to Aug2022 14.65 Development Banks and Export Credit Agencies 9,838,956 10,986,710 Mar 2016 to Dec2033 11.98 Revolver credit facility 2,740,267 Mar 2016 to Oct 2016 Public debentures Mar 2016 to Jul 2021 11.75 Subtotal Incurred debt issuance cost (491,190) (498,249) Total Current 8,072,438 11,809,598 Non-current 43,566,394 48,047,819 Debt issuance costs by type 03/31/2016 12/31/2015 Financial institutions 484,994 491,514 Public debentures 6,196 6,735 Total Current 109,648 117,531 Non-current 381,542 380,718 Breakdown of the debt by currency 03/31/2016 12/31/2015 Euro 21,012,085 24,221,508 US dollar 17,877,132 22,713,644 Brazilian reais 12,749,615 12,922,265 Total 44 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Breakdown of the debt by index 03/31/2016 12/31/2015 Fixed rate 35,422,824 39,892,444 LIBOR 5,169,989 8,812,005 CDI 6,354,883 6,347,119 TJLP 3,012,816 3,148,581 IPCA 1,499,719 1,475,381 INPC 178,601 181,887 Total Maturity schedule of the long-term debt and debt issuance costs allocation schedule Long-term debt Debt issuance costs 03/31/2016 2017 6,185,791 78,185 2018 6,316,098 95,789 2019 6,803,377 85,904 2020 13,544,484 68,507 2021 and following years 11,098,186 53,157 Total Description of main borrowings and financing Senior Notes - foreign and local currency As at March 31, 2016 the Company held own debentures acquired in the market for approximately US$33 million, which it retains in its portfolio for cancellation or to be held to maturity. Financial institutions Development Banks and Export Credit Agencies The Company and its subsidiaries obtained financing facilities with BNDES and other development banks from the North and Northeast regions to finance and upgrading their nationwide fixed and mobile networks and meet their regulatory obligations and the obligations to the Export Credit Agencies of financing part of the investments in equipment and services that incorporate international technology. The main export credit agencies with that are the Company’s and its subsidiaries’ counterparties are: SEK – Swedish Export Corporation; CDB – China Development Bank; Delcredere Ducroire; and FEC – Finnish Export Credit. Our export credit facility guaranteed by EKN contained a requirement that we prepay all outstanding amounts in the event that our credit rating was downgraded below Ba2 by Moody’s or BB by Fitch. As a result of the actions by these rating agencies, we were required to prepay the outstanding principal amount under this export credit agreement of R$202million in April 2016. 45 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Guarantees BNDES financing facilities are collateralized by receivables of the Company and its subsidiaries TMAR and Oi Móvel. The Company provides guarantees to its subsidiaries TMAR and Oi Móvel for such financing facilities, totaling R$3,447 million. Covenants The financing agreements of the Company and subsidiaries TMAR and Oi Móvel with the BNDES and other financial institutions, and the debentures issued contain covenants that require the Oi and/or TMAR, as applicable, to maintain certain financial ratios. Compliance with these covenants is determined either on a quarterly or an annual basis, depending on the financing agreement. In 2015, Oi obtained additional temporary waivers from creditors under most of its financing agreements benefiting from financial covenants requiring Oi to maintain specified ratios of total gross debt-to-EBITDA. Under these waivers, Oi was required to maintain a net debt-to-EBITDA of 6.00:1.00 during the waiver period. The Company intends to seek additional waivers covering each measurement date through December 31, 2016 from the creditors that have not provided waivers for each measurement date through December 31, 2016. In addition, most of the temporary waivers in effect for 2016 require Oi to use the net proceeds from the sale of PT Portugal to reduce its debt or make acquisitions as part of the consolidation of the Brazilian telecommunications industry. Upon the closing of the interim financial information for the quarter ended March 31, 2016 there was no noncompliance event under any of the Company’s financial ratio covenants that would permit the acceleration of the maturity of other debts. Committed and not used credit facilities In December 2014 the Company signed a financing agreement with Banco do Nordeste do Brasil (BNB) amounting to R$370.6 million to finance part of the investments in the Northeast of Brazil. There was no disbursement from this facility to date. 46 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) DERIVATIVE FINANCIAL INSTRUMENTS 03/31/2016 12/31/2015 Assets Currency swaps 5,122,707 6,805,084 Interest rate swaps 653,779 445,740 Non-deliverable forwards (NDFs) 102,329 Options 65,056 33,550 Total Current 341,555 606,387 Non-current 5,499,987 6,780,316 Liabilities Currency swaps 1,478,665 1,197,157 Interest rate swaps 719,442 594,433 Non-deliverable forwards (NDFs) 1,360,823 686,488 Options 14,384 32,265 Total Current 2,650,958 1,988,948 Non-current 922,356 521,395 LICENSES AND CONCESSIONS PAYABLE 03/31/2016 12/31/2015 SMP 945,839 905,601 STFC concessions 36,614 12,936 Total Current 975,448 911,930 Non-current 7,005 6,607 Correspond to the amounts payable to ANATEL for the radiofrequency concessions and the licenses to provide the SMP services, and STFC service concessions, obtained at public auctions. The payment schedule is as follows: 2016 938,834 2017 39,923 2018 3,308 2019 388 Total 47 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) TAX REFINANCING PROGRAM The outstanding balance of the Tax Debt Refinancing Program is broken down as follows: 03/31/2016 12/31/2015 Law 11941/09 and Law 12865/2013 tax financing program 771,707 791,696 REFIS II - PAES 2,386 3,392 Total Current 90,186 78,432 Non-current 683,907 716,656 The amounts of the tax refinancing program created under Law 11941/2009, divided into principal, fine and interest, which include the debt declared at the time the deadline to join the program was reopened as provided for by Law 12865/2013 and Law12996/2014, are broken down as follows: 03/31/2016 12/31/2015 Principal Fines Interest Total Total Tax on revenue (COFINS) 170,363 5,764 199,892 376,019 387,228 Income tax 47,977 3,898 44,590 96,465 100,897 Tax on revenue (PIS) 63,169 1,136 37,937 102,242 104,138 Social security (INSS – SAT) 522 2,494 4,688 7,704 9,881 Social contribution 10,961 1,288 12,281 24,530 25,651 Tax on banking transactions (CPMF) 19,180 2,155 26,976 48,311 48,311 Other 44,771 5,202 68,849 118,822 118,982 Total The payment schedule is as follows: 2016 67,639 2017 90,186 2018 90,186 2019 90,186 2020 90,186 2021 to 2022 180,371 2023 to 2024 165,339 Total 774,093 48 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) PROVISIONS Broken down as follows: Type 03/31/2016 12/31/2015 Labor Overtime 330,909 329,510 Sundry premiums 109,240 110,664 Indemnities 100,235 99,607 Stability/reintegration 97,491 97,783 Additional post-retirement benefits 76,177 70,942 Salary differences and related effects 37,105 38,013 Lawyer/expert fees 24,941 25,291 Severance pay 14,788 15,016 Labor fines 10,368 10,275 Employment relationship 7,067 6,967 Severance Pay Fund (FGTS) 6,507 6,694 Joint liability 629 610 Other claims 40,477 38,105 Total Tax State VAT (ICMS) 342,129 308,144 Tax on services (ISS) 70,833 71,201 INSS (joint liability, fees, and severance pay) 29,755 29,394 Tax on net income (ILL) 3,076 6,882 Other claims 70,172 76,736 Total Civil Corporate 1,105,734 1,111,742 ANATEL 1,157,887 1,148,621 Small claims courts 353,988 361,474 Other claims 526,609 471,295 Total Total provisions Current 972,621 1,020,994 Non-current 3,543,496 3,413,972 In compliance with the relevant Law, the provisions are adjusted for inflation on a monthly basis. 49 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Breakdown of contingent liabilities, per nature The breakdown of contingent liabilities with a possible unfavorable outcome and, therefore, not recognized in accounting, is as follows: 03/31/2016 12/31/2015 Labor 815,956 779,776 Tax 25,060,898 24,047,529 Civil 1,367,174 1,238,279 Total Summary of movements in provision balances Labor Tax Civil Total Balance at Dec 31, 2015 Inflation adjustment 29,107 11,686 95,897 136,690 Additions/(reversals) 18,887 12,040 174,028 204,955 Write-offs for payment/terminations (41,537) (118) (218,839) (260,494) Balance at Mar 31, 2016 Guarantees The Company has bank guarantee letters and guarantee insurance granted by several financial institutions and insurers to guarantee commitments arising from lawsuits, contractual obligations, and biddings with the ANATEL. The total adjusted amount of contracted bonds and guarantee insurances, effective at March 31, 2016 corresponds to R$15,822,505 (R$15,577,522 at December 31, 2015). The commission charges on these contracts are based on market rates. EQUITY (a) Share capital Subscribed and paid-in capital is R$21,438,374 (R$21,438,374 at December 31, 2015), represented by the following shares, without par value: Number of shares (in thousands) 03/31/2016 12/31/2015 Total capital in shares Common shares 668,034 668,034 Preferred shares 157,727 157,727 Total Treasury shares Common shares 148,282 148,282 Preferred shares 1,812 1,812 Total Outstanding shares Common shares 519,752 519,752 Preferred shares 155,915 155,915 Total outstanding shares 50 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The Company is authorized to increase its capital under a Board of Directors’ resolution, in common and preferred shares, up to the share capital ceiling of R$34,038,701,741.49, within the legal ceiling of 2/3 for the issuance of new nonvoting preferred shares. By resolution of the Shareholders’ Meeting or Board of Directors’ Meeting, the Company’s capital can be increased by capitalizing retained earnings or reserves previously set up for this purpose by the Shareholders’ Meeting. Under these conditions, the capitalization can be made without any change in the number of shares. Capital is represented by common and preferred shares without par value, and the Company is not required to maintain the current proportion of these types of share on capital increases. By resolution of the Shareholders’ Meeting or the Board of Directors, the preemptive right on issuance of shares, warrants or convertible debentures can be cancelled in the cases provided for in Article 172 of the Brazilian Corporate Law. On February 25, 2015 the Board of Directors approved a capital increase of R$154 without the issue of new shares, through the capitalization of the investment reserve. In October 2015, the voluntary conversion of Company preferred shares into common shares was completed (Note 1). On August 12, 2015, the ANATEL granted a license to proceed with the capital reduction to offset the accumulated losses amounting to R$4,024,184. The Company has not yet conducted this capital reduction. (b) Treasury shares Treasury shares as at March 31, 2016 originate from the corporate events that took place in the first quarter of 2015, the second quarter of 2014, and the first half of 2012, described below: (i) on February 27, 2012, the Extraordinary Shareholders’ Meeting of Oi S.A. approved the Merger Protocol and Justification of Coari with and into the Company and, as a result, the cancelation of the all the treasury shares held by the Company on that date; (ii) on February 27, 2012, the Extraordinary Shareholders’ Meeting of Oi S.A. approved the Merger Protocol and Justification of TNL with and into the Company, and the Company’s shares then held by TNL, as a result of the merger of Coari with and into the Company, were canceled, except for 24,647,867 common shares that remained in treasury; (iii) starting April 9, 2012, Oi paid the reimbursement of shares to withdrawing shareholders. (iv) As a result of the Company’s capital increase approved by the Board of Directors on April 30 and May 5, 2014, and due to subscription made by Pharol in PT Portugal assets, R$263,028 was reclassified to treasury shares. 51 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (v) Under the exchange agreement entered into with Pharol on September 8, 2014 (Note 27), approved at Pharol’s extraordinary shareholders’ meeting, by the CVM, and at Oi’s extraordinary shareholders’ meeting, on March 30, 2015 the Company conducted a share exchange under which Pharol delivered to PTIF Oi shares divided into 474,348,720 OIBR3 shares and 948,697,440 OIBR4 shares (47,434,872 and 94,869,744 after the reverse stock split, respectively); in exchange, the Company delivered Rio Forte securities to PT SGPS, in the total principal amount of R$3,163 million (€897 million). (c) Capital reserves Capital reserves are recognized pursuant to the following practices: Special merger goodwill reserve : represents the net amount of the balancing item to goodwill recorded in assets, as provided for by CVM Instruction 319/1999. Special merger reserve: net assets: represented by : (i) the net assets merged by the Company under the corporate reorganization approved on February 27, 2012 amounting to R$2,309,296; (ii) the net assets merged with and into the Company upon the merger of TmarPart approved on September 1, 2015 amounting to R$122,412 include, primarily, R$20,349 in Cash and cash equivalents, R$112,961 in Deferred taxes, and R$11,166 in Borrowings, pursuant to the provisions of CVM Instruction 319/1999 (Note 1). As regard TmarPart's net assets, it is worth mentioning that as at June 30, 2015 TmarPart’s recognized in its balance sheet a gain on property, plant and equipment and intangible assets appreciation amounting to R$6,347 million, net of taxes. Based on the events that occurred between June 30, 2015 and the merger date, September 1, 2015, the external technical opinions obtained by the Company, and taking into accountthe lack of a specific accounting standard on mergers of entities under common control in the accounting practices adopted in Brazil, and the existence of interpretations indicating that upon a merger maintaining or reversing an asset appreciation gain is an accounting policy option, the Company did not recognize said asset appreciation gain in its balance sheet. As prescribed by ICPC 09 (R2), paragraphs 77 and 78 and CVM Instruction 319/1999, the Company filed with the CVM a technical inquiry and no reply had been obtained by the date these financial statements were approved. The Company reports herein that the goodwill disclosed in its balance sheet as at March 31, 2016 would increase total assets and equity by R$1,199 million (R$1,233 million at December 31, 2015), related to the net balance of goodwill amounting to R$9,028 million (R$9,080 million at December 31, 2015) less the impairment loss of R$7,211 million (R$7,211 million at December 31, 2015) and taxes totaling R$617 million (R$635 million at December 31, 2015). The applicable amortization for the period ended March 31, 2016 would be R$ 34 million, net of taxes. Investment grant reserve : recognized due to the investment grants received before the beginning of FY 2008 as a balancing item to an asset received by the Company. Law 8200/91 special inflation adjustment reserve : recognized due to the special inflation adjustments to capital assets, the purpose of which was to offset distortions in inflation adjustment indices prior to 1991. 52 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Interest on works in progress : consists of the balancing item to interest on works in progress incurred through December 31, 1998. Other capital reserves : consist of the funds invested in income tax incentives before the beginning of FY2008. (d) Profit reserves Profit reserves are recognized pursuant to the following practices: Legal reserve : allocation of 5% of profit for the year up to the limit of 20% of capital. This allocation is optional when the legal reserve plus the capital reserves exceeds 30% of capital. This reserve is only used for capital increases or offset losses. Investments reserve : consists of the balances of profit for the year, adjusted pursuant to Article 202 of Law 6404/76 and allocated after the payment of dividends. The profits for the year used to recognize this reserve were fully allocated as retained earnings by the related shareholders’ meetings in light of the Company’s investment budget and in accordance with Article 196 of the Brazilian Corporate Law. On February 25, 2015, the Board of Directors approved the capitalization of the investment reserve balance totaling R$1,933,354, as follows: (i) R$154 to capital increase and (ii) R$1,933,200 to recognize the capital reserves, without the issue of new shares. (e) Dividends and interest on capital Dividends are calculated pursuant to the Company’s Bylaws and the Brazilian Corporate Law. Mandatory minimum dividend are calculated in accordance with Article 202 of Law 6404/76, and preferred or priority dividends are calculated pursuant to the Company’s Bylaws. Preferred shares are nonvoting, except in the cases specified in paragraphs 1-3 of Article 12 of the Bylaws, but are assured priority in the payment of the noncumulative minimum dividends equal to the higher of 6% per year of the amount obtained by dividing capital stock by the total number of shares of the Company or 3% per year of the amount obtained by dividing book equity by the total number of shares of the Company. By decision of the Board of Directors, the Company can pay or credit, as dividends, interest on capital pursuant to Article 9, paragraph 7, of Law 9249/1995. The interest paid or credited will be offset against the annual mandatory minimum dividend amount, pursuant to Article 43 of the Bylaws. At the Company’s Annual Shareholders’ Meeting held on April 28, 2016, the allocation of loss for 2015, amounting to R$4,934,908, to accumulated losses was approved. 53 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (f) Share issue costs This line item includes the share issue costs net of taxes amounting to R$377,429, of which R$194,464 is taxes. These costs are related to the following corporate transactions: (1) capital increase, in accordance with the plan for the business combination between the Company and Pharol and (2) the corporate reorganization of February 27, 2012, and (3) merger of TmarPart with and into Oi. These costs directly attributable to the mentioned events are basically represented by expenses on the preparation of prospectus and reports, third-party professional services, fees and commissions, transfer costs, and registration costs. (g) Other comprehensive income We recognize in this line item other comprehensive income, which includes hedge accounting gains and losses, actuarial gains and losses, foreign exchange differences arising on translating the net investment in foreign subsidiaries, including exchange differences in intragroup loans that are part of the net investment in foreign subsidiaries, reclassification adjustments, and the tax effects related to these components, which are not recognized in the statements of profit or loss. (h) Basic and diluted earnings (losses) per share The Company’s Bylaws award different rights to holders of common and preferred shares with respect to dividends, voting rights, and in case of liquidation of the Company. Accordingly, basic and diluted earnings (losses) per share were calculated based on profit (loss) for the period available to common and preferred shareholders. Basic Basic earnings (losses) per share are calculated by dividing the profit (loss) attributable to the owners of the Company, available to common and preferred shareholders, by the weighted average number of common and preferred shares outstanding during the period. Diluted Diluted earnings (losses) per share are calculated by adjusting the weighted average number of outstanding common and preferred shares, to estimate the dilutive effect of all convertible securities. Currently we do not have any potentially dilutive shares. 54 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The table below shows the calculations of basic and diluted earnings (losses) per share: 03/31/2016 12/31/2015 Loss from continuing operations (1,668,606) (6,003,050) Loss for the quarter from discontinued operations (net of taxes) 1,068,142 Loss attributable to owners of the Company Loss allocated to common shares - basic and diluted (1,283,562) (2,126,657) Loss allocated to preferred shares – basic and diluted (385,044) (2,808,251) Weighted average number of outstanding shares (in thousands of shares) Common shares – basic and diluted 519,752 314,518 Preferred shares – basic and diluted 155,915 415,321 Loss per share (in reais): Common shares – basic and diluted (2.47) (6.76) Preferred shares – basic and diluted (2.47) (6.76) Loss per share – continuing operations: Common shares – basic and diluted (2.47) (8.23) Preferred shares – basic and diluted (2.47) (8.23) Earnings per share – discontinued operations: Common shares – basic and diluted 1.46 Preferred shares – basic and diluted 1.46 55 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) EMPLOYEE BENEFITS As at March 31, 2016, the consolidated liabilities referring to retirement benefits recognized in the balance sheet are as follows: 03/31/2016 12/31/2015 Actuarial assets Current 5,530 753 Non-current 126,894 129,128 Actuarial liabilities Current 164,654 144,589 Non-current 399,514 399,431 (a) Pension funds The Company and its subsidiaries sponsor retirement benefit plans (“pension funds”) for their employees, provided that they elect to be part of such plan, and current beneficiaries. The table below shows the existing pension plans as at March 31, 2016. Benefit plans Sponsors Manager TCSPREV Oi, Oi Móvel, BrT Multimídia and Oi Internet FATL BrTPREV Oi, Oi Móvel, BrT Multimídia and Oi Internet FATL TelemarPrev Oi, TMAR, Oi Móvel and Oi Internet FATL PAMEC Oi Oi PBS-A TMAR and Oi Sistel PBS-Telemar TMAR FATL PBS-TNCP Oi Móvel Sistel CELPREV Oi Móvel Sistel PAMA Oi e TMAR Sistel Sistel – Fundação Sistel de Seguridade Social FATL – Fundação Atlântico de Seguridade Social For purposes of the pension plans described in this note, the Company can also be referred to as the “Sponsor”. The sponsored plans are valued by independent actuaries at the end of the annual reporting period. For the year ended December 31, 2015, the actuarial valuations were performed by Mercer Human Resource Consulting Ltda. The Bylaws provide for the approval of the supplementary pension plan policy, and the joint liability attributed to the defined benefit plans is ruled by the agreements entered into with the pension fund entities, with the agreement of the National Pension Plan Authority (PREVIC), as regards the specific plans. PREVIC is the official agency that approves and oversees said plans. The sponsored defined benefit plans are closed to new entrants because they are close-end pension funds. Participants’ and the sponsors’ contributions are defined in the funding plan. 56 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Actuarial liabilities are recognized for the sponsored defined benefit plans that report an actuarial deficit. For the plans that report an actuarial surplus, assets are recorded when there is an express authorization for offsetting them against future employer contributions. The related liabilities disclosed in the balance sheet as at March 31, 2016 have been recognized based on the actuarial studies as at December 31, 2015, prepared using the “Projected Credit Unit Method”. The main actuarial assumptions taken into consideration in the actuarial studies as at December 31, 2015 and March 31, 2016 after the revision of the discount rates are as follows: PENSION PLANS MEDICAL CARE PLANS BrTPREV TCSPREV PBS-Telemar TelemarPrev PBS-A PBS-TNCP CELPREV PAMEC PAMA Nominal discount rate of actuarial liability 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% Estimated inflation rate 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% Estimated nominal salary increase index 5.5% to 6.12% 5.5% to 6.00% 5.50% 5.5% to 7.09% N.A. 10.61% 5.50% N.A. N.A. Estimated nominal benefit growth rate 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% N.A. N.A. Total expected rate of return on plan assets 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% 13.10% N.A. 13.10% General mortality biometric table AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 AT-2000 Biometric disability table Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Zimmermann Nichzugs Biometric disabled mortality table Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss Winklevoss N.A. Turnover rate 5.10% 4.40% Nil 5.10% N.A. Nil Nil N.A. N.A. Starting age of the benefits 57 years 57 years 57 years 55 years N.A. 57 years 55 years N.A. N.A. Nominal medical costs growth rate N.A. N.A. N.A. N.A. N.A. N.A. N.A. 8.67% 8.67% The main movements in the actuarial liabilities related to pension plans in the period ended March 31, 2016 were as follows: Balance at December 31, 2015 Pension plan costs, net 20,148 Balance at March 31, 2016 The main movements in the actuarial assets related to the pension plans in the period ended March 31, 2016 were as follows: Balance at December 31, 2015 Pension plan income, net 4,254 Payments, contributions and reimbursements (1,711) Balance at March 31, 2016 57 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) SEGMENT INFORMATION The Company’s management uses operating segment information for decision-making. The Company identified only one operating segment that corresponds to the telecommunications business in Brazil. In addition to the telecommunications business in Brazil, the Company conducts other businesses that individually or in aggregate do not meet any of the quantitative indicators that would require their disclosure as reportable business segments. These businesses refer basically to the following companies: Mobile Telecommunications Limited in Namibia, Companhia Santomense de Telecomunicações, Listas Telefónicas de Moçambique, ELTA – Empresa de Listas Telefónicas de Angola, and Timor Telecom, which provide fixed and mobile telecommunications services and publish telephone directories, and which have been consolidated since May 2014. The revenue generation is assessed by Management based on a view segmented by customer, into the following categories: Residential Services, focused on the sale of fixed telephony services, including voice services, data communication services (broadband), and pay TV; Personal Mobility, focused on the sale of mobile telephony services to subscription and prepaid customers, and mobile broadband customers; and SMEs/Corporate, which includes corporate solutions offered to our small, medium-sized, and large corporate customers. 58 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Telecommunications in Brazil In preparing the financial information for this reportable segment, the transactions between the companies included in the segment have been eliminated. The financial information of this reportable segment of the periods ended March 31, 2016 and 2015 is as follows: 03/31/2016 03/31/2015 Residential 2,393,511 2,490,880 Personal mobility 2,032,009 2,258,808 SMEs/Corporate 2,065,353 2,020,912 Other services and businesses 47,666 70,180 Net operating revenue Operating expenses Depreciation and amortization (1,327,863) (1,173,282) Interconnection (347,451) (503,619) Personnel (656,909) (591,688) Third-party services (1,514,511) (1,532,383) Grid maintenance services (477,694) (451,476) Handset and other costs (61,978) (137,658) Advertising and publicity (87,543) (33,219) Rentals and insurance (1,084,722) (875,971) Provisions/reversals (204,955) (223,144) Allowance for doubtful accounts (126,801) (145,525) Taxes and other expenses (290,017) (417,710) Other operating income, net (9,996) OPERATING INCOME BEFORE FINANCIAL INCOME (EXPENSES) AND TAXES Financial income (expenses) Financial income 183,723 297,907 Financial expenses (2,089,578) (1,568,048) PRETAX INCOME Income tax and social contribution (110,450) 139,624 LOSS FROM CONTINUING OPERATIONS 59 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Reconciliation of revenue and profit (loss) for the quarter and information per geographic market In the periods ended March 31, 2016 and 2015, the reconciliation of the segment telecommunications in Brazil revenue and total consolidated revenue is as follows: 03/31/2016 03/31/2015 Net operating revenue Revenue related to the reportable segment 6,538,539 6,840,780 Revenue related to other businesses 216,572 199,155 Net operating revenue In the periods ended March 31, 2016 and 2015, the reconciliation between the profit (loss) before financial income (expenses) and taxes of the segment telecommunications in Brazil and the consolidated profit (loss) before financial income (expenses) and taxes is as follows: 03/31/2016 03/31/2015 Profit before financial income (expenses) and taxes Telecommunications in Brazil 348,099 755,105 Other businesses 44,420 37,766 Income before financial income (expenses) and taxes Total assets, liabilities and tangible and intangible assets per geographic market as at March 31, 2016 are as follows: 03/31/2016 Total assets Total liabilities Tangible assets Intangible assets Capital expenditures on tangible and intangible assets Brazil 80,285,412 74,257,929 25,494,714 3,185,367 928,707 Other, primarily Africa 7.220.288 596.648 443,654 860,097 48,518 60 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) RELATED-PARTY TRANSACTIONS Transactions with jointly controlled entities, associates, and unconsolidated entities 03/31/2016 12/31/2015 Accounts receivable and other assets Other entities 4,761 4,916 03/31/2016 12/31/2015 Accounts payable and other liabilities Hispamar 39,091 52,425 Other entities 2,820 821 03/31/2016 03/31/2015 Revenue Revenue from services rendered 24 Contax (i) 7,552 TODO 131 Other entities 24 15 03/31/2016 03/31/2015 Costs/expenses Operating costs and expenses Veotex (2,423) TODO (7,335) Hispamar (62,021) Other entities (8,406) (i) As a result of the TmarPart downstream merger (Note 1) and voting right dilution events, Contax is no longer reported as a Company related party, pursuant to CPC 5 requirements. The balances and transactions with jointly controlled entities, associates, and unconsolidated entities result from business transactions carried out in the normal course of operations, namely the provision of telecommunications services by the Company to these entities and the acquisition of these entities’ contents and the lease of their infrastructure. Compensation of key management personnel The compensation of the officers responsible for planning, managing and controlling the Company's activities, including the compensation of the directors and executive officers, totaled R$10,891 (R$6,026 at March 31, 2015). 61 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) HELD-FOR-SALE ASSETS Sale of PT Portugal shares to Altice On December 9, 2014, the Company and Altice entered into a purchase and sale agreement of all PT Portugal shares to Altice, basically involving the operations conducted by PT Portugal in Portugal and in Hungary. On January 22, 2015, Pharol shareholders approved the sale by Oi of all PT Portugal shares to Altice, under the terms and conditions of the Share Purchase and Sale Agreement. Accordingly, the suspensive condition provided for in said agreement to its effectiveness was implemented. On June 2, 2015, the sale by Oi to Altice of its entire stake in PT Portugal was completed. Altice Portugal paid a total of €5,789 million for PT Portugal, of which €4,920 million were received in cash by Oi and by PTIF and €869 million were immediately allocated to settle PT Portugal euro-denominated debt. There is also a provision for the payment of an earn-out of €500 million related to PT Portugal’s future generation of revenue and Oi provided a set of guarantees and representations usual in this type of agreements to the buyer. Approval of preparatory actions for the sale of Africatel At the Board of Directors’ meeting held on September 16, 2014, Oi’s management was authorized to take all the necessary actions to divest Oi’s stake in Africatel, representing 75% of Africatel’s share capital, and/or dispose of its assets. Oi will lead the sale process, even though we believe that it would be in the best interests of both Africatel shareholders to maximize the value of their investments, that this sale be coordinated with Samba Luxco, a Helios Investors L.P. affiliate that holds the remaining 25% of Africatel’s share capital. Oi is committed to working with its local partners and each one of the operating companies where Africatel holds investments to ensure a coordinated transition of its interests in these companies. Notwithstanding the above, our indirect subsidiary Africatel GmbH & Co. KG (“Africatel GmbH”), direct holder of the Oi’s investment in Africatel, received on September 16, 2014 a letter from Samba Luxco, where Samba Luxco exercised an alleged right to sell the shares it holds in Africatel (put option), pursuant to Africatel’s shareholders’ agreement. According to this letter, this put option results from the indirect transfer of Africatel shares, previously indirectly held by Pharol, to the Company as the payment for the capital increase made in May 2014. In the letter, Samba Luxco purported to exercise the alleged put right and thereby require Africatel GmbH to acquire its shares in Africatel. The Company believes that there was not any action or event that, under Africatel’s shareholders’ agreement terms, would trigger the right to exercise the put option. Accordingly, without prejudice to the value the Company attributes to maintaining a relationship of mutual respect with Samba Luxco, Africatel GmbH intends to challenge the exercise of this put option by Samba Luxco in the current circumstances, which, pursuant to Africatel’s shareholders’ agreement, which was duly notified in Africatel GmbH’s reply to Samba Luxco’s letter, on September 26, 2014. 62 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Thus, on November 12, 2014, the International Court of Arbitration of the International Chamber of Commerce notified Africatel GmbH that Samba Luxco had commenced arbitral proceedings against Africatel GmbH to enforce its purported put right or, in the alternative, certain ancillary rights and claims. Africatel GmbH presented its answer to Samba Luxco’s request for arbitration on December 15, 2014. The arbitral tribunal was constituted on March 12, 2015 and Africatel GmbH filed its defense on October 9, 2015. The Company intends to vigorously defend Africatel GmbH in these proceedings. Concurrently, Oi intends to focus its efforts on the sale of Africatel and/or its assets and believes that if this goal is successfully met through the arbitration proceeding already initiated. With regard to Africatel’s indirect stake in Unitel, through its subsidiary PT Ventures, it is worth noting that on October 13, 2015, PT Ventures initiate the arbitration proceeding against Unitel’s shareholders as a result of the violation by the latter of several rules of Unitel’s shareholders’ agreement and the Angolan law, including the fact that such shareholders caused Unitel not to pay the dividends paid to PT Ventures and retain the information and clarifications on such payment. Additionally, on October 20, 2015, PT Ventures filed an action for a declaration of sentence against Unitel with an Angolan court, claiming the recognition of PT Ventures’ right to receive the outstanding dividends declared in 2010, and the dividends for the years 2011, 2012, and 2013. The other shareholders of Unitel have asserted to PT Ventures that they believe that Pharol’s sale of a non‑controlling interest in Africatel to Samba Luxco in 2007 constituted a breach the Unitel shareholders’ agreement. PT Ventures disputes this interpretation of the relevant provisions of the Unitel shareholders’ agreement and believes that such provisions apply only to a transfer of Unitel shares by PT Ventures itself. By the date of this report, the Company had not been notified of any proceedings initiated with respect to Pharol’s sale of a non‑controlling stake in Africatel to Samba Luxco. The assets and of the African operations are stated at the lower of their carrying amounts and their fair values less costs to sell. The African operations are consolidated in the statement of profit or loss since May 5, 2014. 63 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) The main components of the assets for held sale and liabilities associated to assets held for sale of the African operations are as follows: Operations in Africa 03/31/2016 12/31/2015 Held-for-sale assets Cash, cash equivalents and cash investments 290,064 214,413 Accounts receivable 108,337 217,992 Dividends receivable (i) 1,839,793 2,042,191 Available-for-sale financial asset (ii) 3,381,902 3,541,314 Other assets 243,102 230,318 Investments 44,593 61,425 Property, plant and equipment 443,654 466,049 Intangible assets 313,147 356,900 Goodwill (iii) 555,696 555,696 Liabilities directly associated to assets held for sale Borrowings and financing 14,928 9,557 Trade payables 16,763 85,730 Provisions for pension plans 797 923 Other liabilities 564,160 648,790 Non-controlling interests (*) 1,133,472 1,190,547 Total assets held for sale and liabilities associated to assets held for sale Intragroup eliminations (303,933) (295,489) Total assets held for sale – Parent company Investments in Africa 5,186,235 5,455,262 (*) Represented mainly by the Samba Luxco’s 25% stake in Africatel Holdings, BV and, consequently, in its net assets. (i) Refers to dividends receivable from Unitel. In 2015, the Company’s recognized dividends not yet received based on the expected recoverable amount and took into account, for this valuation, the existence of lawsuits filed to collect these amounts, the expected favorable decisions on these lawsuits, and the existence of cash at Unitel for the payment of these dividends. The dividends not paid by Unitel to PT Ventures refer to fiscal years 2010, 2011, 2012, and 2013, totaling US$661 million; 64 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) (ii) Refers mainly to the fair value of the indirect interest financial investment of 25% of Unitel’s share capital, classified as held for sale. The fair value of this investment at the date of acquisition was estimated based on the valuation made by Banco Santander (Brasil), which used a series of estimates and assumptions, including cash flows forecasts for a four-year period, the choice of a growth rate to extrapolate the cash flows projections, and definition of appropriate discount rates. The Company has the policy of monitoring and periodically updating the main assumptions and material estimates used in the fair value measurement, and also takes into consideration in this assessment possible impacts of actual events related to the investment, notably the lawsuits filed against Unitel and its shareholders in 2015. As at March 31, 2016 and in the context of the updating of assumptions referred to above, the fair value of the investment in Unitel was R$3,382 million (R$3,436 million at December 31, 2015), net of the allowance for impairment losses of R$2,208 million at March 31, 2016 and December 31, 2015. The Company believes that the fair value measured under the Discounted Cash Flows method and using the discount rate assumptions (from 15.5% to 17.5%), foreign exchange rates, and other Angolan official financial indicators, corresponds to the best estimate of the realizable value of the investment in Unitel. (iii) As at December 31, 2015, the Company conducted the annual impairment test of its assets related to the operations in África and recognized a loss on goodwill amounting to R$89,176. OTHER INFORMATION (a) Rio Forte Securities On June 30, 2014, the Company was informed, through a notice disclosed by Pharol, of the investment made by PT International Finance BV (“PTIF”) and PT Portugal, companies contributed by Pharol to Oi in the capital increase, in a commercial paper of Rio Forte Investments S.A. (“Securities” and “Rio Forte”, respectively), a company part of the Portuguese group Espírito Santo (“GES”), when both PTIF and PT Portugal were Pharol subsidiaries. According to said notice, the Securities had been issued in the total amount of €897 million, and bore average annual interest of 3.6% and matured on July 15 and July 17, 2014 (€847 and €50 million, respectively), stressing that since April 28, 2014 no other investment and/or renewal of this type of investments had been made. Both PT Portugal and PTIF (collectively “Oi Subsidiaries”) became Company subsidiaries due to the assignment of all PT Portugal shares to the Company by Pharol, on May 5, 2014, to pay in the Company’s capital increase approved on April 28 and 30, 2014. The Securities matured in July 2014 and subsequent the cure period for payment of the securities ended without Rio Forte paying the amount due. The Luxembourg Commercial Court denied Rio Forte’s request for controlled management on October 17, 2014 and Rio Forte’s bankruptcy was declared on December 8, 2014. 65 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Agreements entered into by the Company, TmarPart, and Pharol related to the cash investments made in Rio Forte commercial papers On September 8, 2014, after obtaining the due corporate approvals, the Company, the Oi Subsidiaries, TmarPart, and Pharol entered into definitive agreements related to the investments made in the Securities. The agreements provided for (i) an exchange (the “Exchange”) through which Oi Subsidiaries transferred the Securities to Pharol in exchange for preferred shares and common shares of the Company and held by Pharol, as well as (ii) the assignment by Oi Subsidiaries of a call option on the Company shares to the benefit of PT (“Call Option”). On March 26, 2015, in order to comply with the conditions presented by the CVM’s Board to grant the waivers necessary for the implementation of the Share Exchange and Put Option, according to the decision issued on March 4, 2015, the Company held a Shareholders’ Meeting which approved the terms and conditions of the Share Exchange and Put Option agreements. On March 31, 2015, the Company announced in a Material Fact Notice, the consummation of the Exchange, under which Pharol delivered to the Oi Subsidiaries Oi unencumbered shares corresponding to 47,434,872 OIBR3 (common shares) and 94,869,744 OIBR4 (preferred shares) (“Exchanged Shares”); and in exchange Oi, through PTIF, delivered the Securities to Pharol, totaling €897 million, with no money involved. With implementation of the Exchange, Pharol became the holder of the Securities and the sole responsible for negotiating with Rio Forte and the decisions related to the Securities, and the Company is responsible for the supporting documentation to Pharol to take the necessary actions to collect the receivables represented by the Securities. As a result of the consummation of the Exchange, Pharol’s direct interest in Oi decreased from 104,580,393 common shares and 172,025,273 preferred shares, representing 37.66% of the voting capital (ex-treasury) and 32.82% of the total capital of Oi (ex-treasury) to 57,145,521 common shares and 77,155,529 preferred shares, representing 24.81% of the voting capital (ex-treasury) and 19.17% of the total capital of Oi (ex-treasury). Oi shares received by PTIF as a result of the Exchange will remain in treasury. Main terms of the Call Option for the Purchase of Shares (“Option Contract”) Under the Call Option Agreement entered into on September 8, 2014 by Pharol, PTIF, PT Portugal, Oi, and TmarPart, and amended on March 31, 2015, the call option on Oi shares granted Pharol became exercisable with the consummation of the Exchange, beginning March 31, 2015, at any time, during a six-year period. Under the terms of the Call Option Agreement, the Call Option will involve 47,434,872 Oi common shares and 94,869,744 Oi preferred shares (“Shares Subject to the Option”) and can be exercised, in whole or in part, at any time, pursuant to the following terms and conditions: (i) Term: six (6) years, noting that Pharol’s right to exercise the Option on the Shares Subject to the Option will be reduced by the percentages below: 66 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) Date of Reduction % of Shares Subject to the Option that cease to the subject to the Option each year As from 03/31/2016 10% As from 03/31/2017 18% As from 03/31/2018 18% As from 03/31/2019 18% As from 03/31/2020 18% As from 03/31/2021 18% (ii) Exercise Price: R$1.8529 per Company preferred share and R$2.0104 per Company common share, before the reverse share split approved on November 18, 2014, as adjusted by the interbank deposit rate (CDI), plus 1.5% per annum, calculated on a pro rata temporis basis, from the date of the Exchange to the date of the effective payment of each exercise price, in whole or in part, of the Option. The exercise price of the shares will be paid in cash, at the transfer date of the Shares Subject to the Option. By March 31, 2016, Pharol had not exercised the Option, in whole or in part, on the Shares Subject to the Option. Accordingly, beginning on this date, 4,743,487 Company common shares and 9,486,974 Company preferred shares, equivalent to 10% of the Shares Subject to the Option, are no longer subject to this call option. Oi is not required to maintain the Exchanged Shares in treasury. In the event that PTIF or any of Oi’s subsidiaries do not hold, in treasury, a sufficient number of Shares Subject to the Option to transfer to Pharol, the Option may be financially settled through payment by the Oi Subsidiaries of the amount corresponding to the difference between the market price of the Shares Subject to the Option and the respective exercise price corresponding to these shares. While the Option is effective, Pharol may not purchase Oi shares, directly or indirectly, in any manner other than by exercising the Option. Pharol may not transfer or assign the Option, nor grant any rights under the Option, including security, without the consent of Oi. If Pharol issues, directly or indirectly, derivatives that are backed by or referenced to Oi shares, it shall immediately use the proceeds derived from such a derivative transaction, directly or indirectly, to acquire the Shares Subject to the Option. Oi may terminate the Option if (i) the Bylaws of Pharol are amended voluntarily to remove or amend the provision that limits the voting right to 10% of all votes corresponding to the capital stock of Pharol; (ii) Pharol directly or indirectly engages in activities that compete with the activities of Oi or its subsidiaries in the countries in which they operate; (iii) Pharol violates certain obligations under the Option Contract. 67 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) On March 31, 2015, theOption Agreement was amended to provided for (i) the possibility of Pharol assigning or transferring the Call Option, regardless of previous consent by Oi, provided that such assignment or transfer covers at least ¼ of the Shares Subject to the Option, and Pharol can freely use the use the proceeds of such transactions, (ii) the possibility of Pharol, subject to previous, written consent from Oi, creating or granting any rights arising on the Call Option or, pledging the guarantees supported by the Call Option, and (iii) the grant of a right of first refusal to Oi for the acquisition of the Call Option, should Pharol wish to sell, assign, transfer, contribute the capital of another entity, transmit, or otherwise sell or dispose of the Call Option. This amendment has been executed with a suspensive condition and would only be effective after an authorization from the CVM to amend the Option Agreement were granted. However, at a meeting held on December 16, 2015, the CVM’s board decided to refuse the entire request filed by the Company for waiver of the requirements of CVM Instructions 10/1980 and 390/2003 to amend the Option Agreement. These Instructions determine that the acquisition and sale of shares of a publicly held company must be conducted in a stock exchange and that the stock options transactions of a publicly held company must be conducted in the markets where the company’s shares are traded, and interdicts any private transactions. The waiver of these requirements would allow the enforcement of the provisions of the amendment to the Call Option Agreement related to (i) the possibility of privately transferring the Call Option from Pharol to Oi; (ii) granting a right of first refusal to Oi to acquire the Call Option; and (iii) the possibility of making the payment of the Option acquisition price in Oi shares, if the right of first refusal if exercised. On March 31 st , 2016, the fair value of the Call Option is estimated at R$1.6 million calculated by the Company using the Black‑Scholes model and theoretical share volatility assumptions, using the Revenue Approach valuation technique provided for by paragraphs B10 and B11 of CPC 46 Fair Value Measurement . (b) Consolidation of the telecommunications industry in the Brazilian market On August 26, 2014, Oi entered into an agreement with Banco BTG Pactual S.A. (“BTG Pactual”) under which the latter will act as commissioner to develop feasible alternatives to render viable participating in the industry consolidation in the Brazilian telecommunications market. As already reported to the market, BTG Pactual held discussions with third parties regarding a possible transaction and the role of BTG Pactual includes contracting other market players that could be interested in the transaction, as Company agent for the transaction. On October 23, 2015, the company received from LetterOne Technology (UK) LLP, one of the companies in the Letter One investment group (“L1 Technology”), a letter containing an exclusivity proposal in a potential transaction for the specific purpose of allowing a consolidation in the Brazilian telecommunications industry involving a potential business combination with TIM Participações S.A. (“TIM Participações”). Under the proposal, L1 Technology would be willing to make a capital contribution of up to US$4.0 billion to the Company, contingent to the consolidation transaction. 68 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) After assessing the proposal, the Company sent to counter-proposal to L1 Technology on October 28, 2015, under which Oi and L1 Technology would mutually grant each other an exclusivity right over a seven-month periods, starting on October 23, 2015, especially regarding business combinations involving telecommunications companies or telecommunications assets in Brazil. Since L1 Technology accepted the terms of the counterproposal, Oi and L1 Technology are now bound by the exclusivity agreement during the seven-period starting October 23, 2015. On February 25, 2016, Oi disclosed a Material Fact Notice where it informed that it have been notified by L1 Technology that L1 Technology had disclosed a notice stating that it had been informed by TIM that the latter was no longer interest in proceeding with the negotiations on the possibility of a business combination with Oi in Brazil. L1 Technology informed that without TIM’s involvement it cannot proceed with the planned transactions. In light of this information, Oi will assess the impacts of this notice on the possibilities of consolidation in the Brazilian market. (c) New York Stock Exchange (NYSE) Listing Rule In September 2015, the Company was notified by the NYSE that Oi was not complying with the continued listing rule, which requires that the average closing price of the listed securities of a company cannot go below US$1.00 per share in any consecutive 30-day trading period. On January 22, 2016, in order to comply with the minimum share price requirement established by NYSE, Oi disclosed a Notice to the Market announcing the change in Company’s common shares ratio of the Depositary Receipts Program, Level II, Sponsored (“Common DR”) so that each Common DR, which was previously one (1) common share, represents five (5) common shares as from February 1, 2016. 69 Oi S.A. and Subsidiaries Notes to the Consolidated Quarterly Information for the periods ended March 31, 2016 and 2015 (In thousands of Brazilian reais - R$, unless otherwise stated) SUBSEQUENT EVENTS Debenture holders’ general meeting of the 5th and the 9th Issuance of the Company’s Debentures On April 15, 2016, general debentureholders’ meetings were held for: (i) the 5 th Issue of Unsecured, Nonconvertible Public Debentures (“5 th Issue”); and (ii) the 9 th Issue of Simple, Unsecured, Nonconvertible Debentures in up to Two Series, for Public Distribution (“9 th Issue” and collectively with the 5 h Issue, “Debentures”), both issued by the Company (“GDMs” or individually “5 th Issue GDM” and “9 th Issue GDM”). Contrarily to the 8 th and 10 th issues of debentures, where the Company obtained a waiver on the calculation of the leverage ratio, the same waiver was not granted for the Debentures. Since the Company did not comply with this financial ratio for the Debentures, the related fiduciary agents called the GDMs. With regard to the 5 th Issue, the minimum quorum to open the GDM was not reached and the 5 th Issue fiduciary agent published, on April 19, 2016, a second call of said meeting for April 27, 2016, which did not reach the minimum quorum either. Pursuant to the debenture indenture, the fiduciary agent declared the accelerated maturity of the outstanding debentures, resulting in the repayment of R$1,519,961.56. With regard to the 9 th Issue, the fiduciary agent declared the accelerated maturity of the outstanding debentures pursuant to Clause 6.23 of the 9 th Issue debenture indenture, resulting in the repayment of R$21,518,990.58 at April 20 th , 2016. The Debenture accelerated maturity declaration did not result, nor will it result, in the accelerated maturity of the other Company debt, both domestic and foreign (cross-default). Filling absence of the Financial Statements 2014 of subsidiary On April 29, 2016 Oi and its subsidiary Portugal Telecom International Finance B.V. ("PTIF") received a notice from Citicorp Trustee Company Limited (the "Trustee"), in its capacity as trustee of the holders of certain bonds issued by PTIF, stating that PTIF has not yet delivered the audited annual financial statements of PTIF for the 2014 fiscal year and requesting the delivery of those financial statements. PTIF has prepared and has filed unaudited management accounts for the 2014 fiscal year with the Dutch Chamber of Commerce, and continues to work with its auditor in an effort to complete the 2014 audited annual financial statements as soon as possible. 70
